 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     ysalahi@lchb.com
 7   agitlin@lchb.com
     jdafa@lchb.com
 8
     Interim Class Counsel
 9
     (Additional counsel listed on signature page)
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14

15   IN RE CALIFORNIA BAIL BOND                      Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
16                                                   PLAINTIFFS’ OPPOSITION TO
                                                     DEFENDANTS’ JOINT MOTION TO
17                                                   DISMISS
     THIS DOCUMENT RELATES TO:
18
     All Actions
19

20

21

22

23

24

25

26

27

28
                                                                PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                               JOINT MOTION TO DISMISS
                                                                               CASE NO. 4:19-CV-00717-JST
 1                                                  TABLE OF CONTENTS
 2                                                                                                                                      Page
 3   I.     INTRODUCTION .............................................................................................................. 1
     II.    BACKGROUND ................................................................................................................ 6
 4
            A.   The Consolidated Amended Complaint and the Court’s Motion to Dismiss
 5               Order ....................................................................................................................... 6
            B.   The Second Consolidated Amended Complaint ..................................................... 9
 6
     III.   LEGAL STANDARD ......................................................................................................... 9
 7   IV.    ARGUMENT .................................................................................................................... 11
 8          A.   Defendants Ignore Their Own Admissions Explaining Why the Conspiracy
                 Was Necessary to Sustain Their Supracompetitive Prices.................................... 11
 9          B.   Defendants’ Parallel Conduct ............................................................................... 14
10               1.      Defendants’ Parallel Rate Filings ............................................................. 15
                         a.          For 14 Years, No Defendant Sought a Standard Premium
11                                   Rate Below 10%............................................................................ 15
12                       b.          Defendants’ “Preferred” Rates Were Benchmarked to the
                                     Fixed “Standard” Rate .................................................................. 16
13                       c.          Defendants Do Not Establish That “Average” Prices
                                     Declined, and Whether They Did Is Irrelevant ............................. 19
14
                         d.          Defendants Vastly Overstate Variations in “Preferred” Rate
15                                   Prices and Eligibility ..................................................................... 20
                 2.      Defendants’ Parallel Anti-Rebating Practices ........................................... 21
16
            C.   The Alleged Plus Factors Enhance the Conspiracy’s Plausibility ........................ 25
17               1.      Trade Associations and Opportunities to Agree ....................................... 26
18               2.      Defendants’ Invitations to Agree .............................................................. 27
                 3.      Other Market Factors Suggesting Collusion ............................................. 29
19
                         a.          Extremely Low Loss Ratios .......................................................... 30
20                       b.          High Barriers to Entry ................................................................... 33
21                          c.    Homogeneity of Bail Bonds .......................................................... 34
                            d.    Inelastic Demand for Bail Bonds .................................................. 36
22
                            e.    Regularity of Bail Bond Sales ....................................................... 40
23                          f.    Identical Production Costs ............................................................ 40
24                          g.    High Concentration ....................................................................... 41
                            h.    Lack of Technological Change ..................................................... 42
25
                            i.    Easily-Detectable Defections ........................................................ 42
26                          j.    Defendants Retaliated Against Cheaters ....................................... 43
27          D.        The SCAC Sufficiently Alleges the Participation of Each Defendant .................. 44
                      1.    The Surety Defendants .............................................................................. 44
28
                      2.    The Bail Agency Defendants .................................................................... 50
                                                                                           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                    -i-                                   JOINT MOTION TO DISMISS
                                                                                                          CASE NO. 4:19-CV-00717-JST
 1                                              TABLE OF CONTENTS
                                                    (continued)
 2                                                                                                                               Page
 3                  3.The Trade Association Defendants ........................................................... 52
                      a.       ABC Joined the Conspiracy .......................................................... 53
 4
                      b.       GSBAA Joined the Conspiracy..................................................... 56
 5            4.      The Individual Defendants ........................................................................ 58
 6        E.  Plaintiffs State a Claim Under the UCL................................................................ 59
     V.   CONCLUSION ................................................................................................................. 60
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                - ii -                               JOINT MOTION TO DISMISS
                                                                                                     CASE NO. 4:19-CV-00717-JST
 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                       Page
 3   Cases
 4   Ashcroft v. Iqbal,
        556 U.S. 662 (2009) ................................................................................................................... 10
 5   AT&T Mobility LLC v. AU Optronics Corp.,
        707 F.3d 1106 (9th Cir. 2013).................................................................................................... 59
 6
     Bates v. State Bar of Ariz.,
 7      433 U.S. 350 (1977) ................................................................................................................... 22
     Bell Atl. Corp. v. Twombly,
 8      550 U.S. 544 (2007) ..................................................................................................... 2, 8, 10, 44
 9   Beltz Travel Serv., Inc. v. Int’l Air Transp. Ass’n,
        620 F.2d 1360 (9th Cir. 1980).............................................................................................. 50, 55
10   Brown v. Pro Football, Inc.,
        518 U.S. 231 (1996) ................................................................................................................... 28
11
     Buller v. Sutter Health,
12      160 Cal. App. 4th 981 (2008) .................................................................................................... 23
     CDC Technologies, Inc. v. IDEXX Laboratories, Inc.,
13      7 F. Supp. 2d 119 (D. Conn. 1998) ...................................................................................... 33, 34
14   Cont’l Ore Co. v. Union Carbide & Carbon Corp.,
        370 U.S. 690 (1962) ............................................................................................................ passim
15   Denny’s Marina, Inc. v. Renfro Prods., Inc.,
        8 F.3d 1217 (7th Cir. 1993) .............................................................................................. 5, 22, 48
16
     Donaldson v. Read Mag.,
17      333 U.S. 178 (1948) ................................................................................................................... 23
     E.I. du Pont de Nemours & Co. v. F.T.C.,
18      729 F.2d 130 (2d Cir. 1984) ....................................................................................................... 39
19   Esco Corp. v. United States,
        340 F.2d 1000 (9th Cir. 1965).................................................................................................... 59
20   FTC v. H.J. Heinz Co.,
        246 F.3d 708 (D.C. Cir. 2001) ................................................................................................... 41
21
     Graham v. VCA Antech, Inc.,
22      No. 2:14-cv-08614-CAS-JC, 2016 WL 5958252 (C.D. Cal. Sept. 12, 2016) ........................... 24
     Hadley v. Kellogg Sales Co.,
23      273 F. Supp. 3d 1052 (N.D. Cal. 2017) ..................................................................................... 51
24   Home Depot, U.S.A., Inc. v. E.I. DuPont de Nemours & Co.,
        No. 16-cv-04865-BLF, 2019 WL 3804667 (N.D. Cal. Aug. 13, 2019)..................................... 29
25   In re Animation Workers Antitrust Litig.,
        123 F. Supp. 3d 1175 (N.D. Cal. 2015) ..................................................................................... 50
26
     In re Broiler Chicken Antitrust Litig.,
27      290 F. Supp. 3d 772 (N.D. Ill. 2017) ......................................................................................... 25
     In re Cathode Ray Tube (CRT) Antitrust Litig.,
28      738 F. Supp. 2d 1011 (N.D. Cal. 2010) ............................................................................... 41, 47
                                                                                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                      - iii -                               JOINT MOTION TO DISMISS
                                                                                                            CASE NO. 4:19-CV-00717-JST
 1                                                TABLE OF AUTHORITIES
                                                        (continued)
 2                                                                                                                                  Page
 3   In re Cathode Ray Tube (CRT) Antitrust Litig.,
        MDL No. 1917, 2014 WL 1091095 (N.D. Cal. Mar. 13, 2014) ................................................ 54
 4   In re Citric Acid Litig.,
        191 F.3d 1090 (9th Cir. 1999).................................................................................................... 55
 5
     In re Domestic Airline Travel Antitrust Litig.,
 6      221 F. Supp. 3d 46 (D.C. Cir. 2015) .......................................................................................... 28
     In re Flash Memory Antitrust Litig.,
 7      643 F. Supp. 2d 1133 (N.D. Cal. 2009) ................................................................... 19, 33, 41, 44
 8   In re Flat Glass Antitrust Litig.,
        385 F.3d 350 (3d Cir. 2004) ........................................................................................... 19, 25, 34
 9   In re German Auto. Manufacturers Antitrust Litig.,
        No. MDL 2796 CRB (JSC), 2019 WL 2509771 (N.D. Cal. June 17, 2019) ............................. 55
10
     In re Gilead Scis. Sec. Litig.,
11      536 F.3d 1049 (9th Cir. 2008).................................................................................................... 11
     In re Graphics Processing Units Antitrust Litig.,
12      527 F. Supp. 2d 1011 (N.D. Cal. 2007) ......................................................................... 18, 55, 59
13   In re Graphics Processing Units Antitrust Litig.,
        540 F. Supp. 2d 1085 (N.D. Cal. 2007) ..................................................................................... 30
14   In re High Fructose Corn Syrup Antitrust Litig.,
        295 F.3d 651 (7th Cir. 2002)............................................................................................... passim
15
     In re High-Tech Emp. Antitrust Litig.,
16      856 F. Supp. 2d 1103 (N.D. Cal. 2012) ......................................................................... 10, 14, 22
     In re Indus. Diamonds Antitrust Litig.,
17      167 F.R.D. 374 (S.D.N.Y. 1996) ............................................................................................... 17
18   In re Lithium Ion Batteries Antitrust Litig.,
        No. 13-MD-2420 YGR, 2014 WL 309192 (N.D. Cal. Jan. 21, 2014) ................................. 33, 41
19   In re Lithium Ion Batteries Antitrust Litig.,
        No. 13-MD-2420 YGR, 2014 WL 4955377 (N.D. Cal. Oct. 2, 2014) ...................................... 14
20
     In re LTL Shipping Services Antitrust Litigation,
21      No. 1:08-MD-WSD, 2009 WL 323219 (N.D. Ga. Jan. 28, 2009) ................................. 39, 40, 41
     In re Musical Instruments & Equip. Antitrust Litig.,
22      798 F.3d 1186 (9th Cir. 2015)................................................................................................ 8, 25
23   In re Nat’l Ass’n of Musical Instruments & Equip. Antitrust Litig.,
        09-cv-2002, 2012 WL 3637291 (S.D. Cal. Aug. 20 2012) ........................................................ 55
24   In re Nat’l Football League’s Sunday Ticket Antitrust Litig.,
        933 F.3d 1136 (9th Cir. 2019).............................................................................................. 10, 26
25
     In re Rubber Chems. Antitrust Litig.,
26      232 F.R.D. 346 (N.D. Cal. 2005) ............................................................................................... 17
     In re Static Random Access Memory (SRAM) Antitrust Litig.,
27      580 F. Supp. 2d 896 (N.D. Cal. 2008) ........................................................................... 33, 34, 41
28   In re Static Random Access Memory (SRAM) Antitrust Litig.,
        No. 07-md-01819 CW, 2010 WL 5071694 (N.D. Cal. Dec. 7, 2010) ....................................... 19
                                                                                          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                   - iv -                                JOINT MOTION TO DISMISS
                                                                                                         CASE NO. 4:19-CV-00717-JST
 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                              Page
 3   In re Text Messaging Antitrust Litig.,
        630 F.3d 622 (7th Cir. 2010)................................................................................................ 11, 42
 4   In re TFT-LCD (Flat Panel) Antitrust Litig.,
        586 F. Supp. 2d 1109 (N.D. Cal. 2008) .............................................................................. passim
 5
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
 6      599 F. Supp. 2d 1179 (N.D. Cal. 2009) ..................................................................................... 47
     In re Titanium Dioxide Antitrust Litig.,
 7      959 F. Supp. 2d 799 (D. Md. 2013) .................................................................................... passim
 8   Int’l Healthcare Mgmt. v. Haw. Coal. for Health,
        332 F.3d 600 (9th Cir. 2003)...................................................................................................... 57
 9   Jones v. Micron Technology, Inc.,
        400 F. Supp. 3d 897 (N.D. Cal. 2019) ................................................................................. 35, 36
10
     JTC Petroleum Co. v. Piasa Motor Fuels, Inc.,
11      190 F.3d 775 (7th Cir. 1999)...................................................................................................... 42
     Kelsey K. v. NFL Enters., LLC,
12      254 F. Supp. 3d 1140 (N.D. Cal. 2017) ..................................................................................... 18
13   Kendall v. Visa USA, Inc.,
        518 F.3d 1042 (9th Cir. 2008).............................................................................................. 46, 47
14   Kleen Prods., LLC v. Int’l Paper,
        276 F. Supp. 3d 811 (N.D. Ill. 2017) ......................................................................................... 39
15
     Kleen Prods., LLC v. Int’l Paper,
16      775 F. Supp. 2d 1071 (N.D. Ill. 2011) ....................................................................................... 39
     Knievel v. ESPN,
17      393 F.3d 1068 (9th Cir. 2005) .................................................................................. 10, 12, 31, 57
18   Krehl v. Baskin-Robbins Ice Cream Co.,
        No. CV 76-1797-DWW, 1979 WL 1662 (C.D. Cal. Aug. 7, 1979), aff’d, 664 F.2d 1348 (9th
19      Cir. 1982) ................................................................................................................................... 18
     Kwikset Corp. v. Sup. Ct.,
20      51 Cal.4th 310 (2011) ................................................................................................................ 60
21   Levine v. Blue Shield of Cal.,
        189 Cal. App. 4th 1117 (2010) .................................................................................................. 23
22   Lifewatch Servs. Inc. v. Highmark Inc.,
        902 F.3d 323 (3d Cir. 2018) ....................................................................................................... 43
23
     Lubic v. Fidelity Nat’l Fin., Inc.,
24      No. C08-0401 MJP, 2009 WL 2160777 (W.D. Wa. July 20, 2009) .......................................... 18
     Mendiondo v. Centinela Hosp. Med. Ctr.,
25      521 F.3d 1097 (9th Cir. 2008) .................................................................................................... 10
26   Morales v. Trans World Airlines, Inc.,
        504 U.S. 374 (1992) ................................................................................................................... 22
27   Murphy Tugboat Co. v. Crowley,
        658 F.2d 1256 (9th Cir. 1981).................................................................................................... 58
28
                                                                                                  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                          -v-                                    JOINT MOTION TO DISMISS
                                                                                                                 CASE NO. 4:19-CV-00717-JST
 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                              Page
 3   Murphy Tugboat Co. v. Shipowners & Merchants Towboat Co., Ltd.,
        467 F. Supp. 841 (N.D. Cal. 1979) ............................................................................................ 58
 4   Nat’l Soc’y of Prof’l Eng’rs v. United States,
        435 U.S. 679 (1978) ............................................................................................................. 12, 22
 5
     Oliver v. SD-3C LLC,
 6      No. 11-cv-01260-JSW, 2016 WL 5950345 (N.D. Cal. Sept. 30, 2016) .................................... 32
     People v. Wahl,
 7      39 Cal. App. 2d Supp. 771 (1940) ............................................................................................. 23
 8   Plymouth Dealers’ Ass’n of N. Cal. v. United States,
        279 F.2d 128 (9th Cir. 1960) .................................................................................................. 3, 17
 9   Poller v. Columbia Broad. Sys., Inc.,
        368 U.S. 464 (1962) ................................................................................................................... 47
10
     Reserve Supply Corp. v. Owens-Corning Fiberglas Corp.,
11      971 F.2d 37 (7th Cir. 1992)........................................................................................................ 39
     SD3, LLC v. Black & Decker (U.S.) Inc.,
12      801 F.3d 412 (4th Cir. 2015)................................................................................................ 26, 41
13   Starr v. Baca,
        652 F.3d 1202 (9th Cir. 2011)........................................................................................ 10, 24, 44
14   Sterling Drug, Inc. v. FTC,
        741 F.2d 1146 (9th Cir. 1984).................................................................................................... 51
15
     Todd v. Exxon Corp.,
16      275 F.3d 191, 209 (2d Cir. 2001) ............................................................................................... 34
     United States v. Container Corp. of Am.,
17      393 U.S. 333 (1969) ............................................................................................................. 34, 36
18   United States v. Gasoline Retailers Ass’n, Inc.,
        285 F.2d 688 (7th Cir. 1961) ............................................................................................ 5, 22, 48
19   United States v. Socony-Vacuum Oil Co.,
        310 U.S. 150 (1940) ................................................................................................................... 17
20
     Workman v. State Farm Mut. Auto. Ins. Co.,
21      520 F. Supp. 610 (N.D. Cal. 1981) ............................................................................................ 18
     Zoslaw v. MCA Distrib. Corp.,
22      693 F.2d 870 (9th Cir. 1982)...................................................................................................... 18
23   Statutes
     10 C.C.R. § 2275 ............................................................................................................................ 33
24
     15 U.S.C. § 1 .................................................................................................................................... 7
25   Cal. Bus. & Prof. Code § 16720 ...................................................................................................... 7
26   Cal. Bus. & Prof. Code § 17200 ...................................................................................................... 7
     Cal. Ins. Code § 1800(a) ................................................................................................................ 33
27

28
                                                                                                  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                         - vi -                                  JOINT MOTION TO DISMISS
                                                                                                                 CASE NO. 4:19-CV-00717-JST
 1                                                  TABLE OF AUTHORITIES
                                                          (continued)
 2                                                                                                                                        Page
 3   Other Authorities
     ABA, Econometrics: Legal, Practical, and Technical Issues
 4     354 (2d ed. 2014) ....................................................................................................................... 17
 5   ABA, Model Jury Instructions in Civil Antitrust Cases
       31 (2016 Ed.) ....................................................................................................................... passim
 6   Andrew M. Rosenfield, The Use of Economics in Antitrust Litigation and Counseling,
       1986 Colum. Bus. L. Rev. 49 (1986) ......................................................................................... 43
 7
     Cal. Dep’t of Just. Crim. Just. Stat. Ctr., Crime in California, (2019) .......................................... 20
 8   F.M. Scherer, Industrial Market Structure and Economic Performance (2d ed. 1980) ................ 29
 9   George A. Hay & Daniel Kelley, An Empirical Survey of Price Fixing Conspiracies,
       17 J.L. & Econ. 13 (1974) .......................................................................................................... 29
10   Michael K. Vaska, Conscious Parallelism and Price Fixing: Defining the Boundary,
       52 U. Chi. L. Rev. 508 (1985) ................................................................................................... 29
11
     Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law (2016 ed.) ....................................... passim
12   Richard Posner, Antitrust Law: An Economic Perspective (1976) ................................................ 30
13   U.S. Dep’t of Just. and the Fed. Trade Comm’n, Horizontal Merger Guidelines (2010) ...... passim
     William E. Kovacic, Antitrust Analysis of Joint Ventures and Teaming Arrangements Involving
14     Government Contractors,
       58 Antitrust L.J. 1059 (1990) ..................................................................................................... 42
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                      - vii -                                JOINT MOTION TO DISMISS
                                                                                                             CASE NO. 4:19-CV-00717-JST
 1   I.        INTRODUCTION
 2             The Court’s April 13, 2020 order granting in part and denying in part Defendants’ earlier

 3   motions to dismiss (“MTD Order”; ECF No. 91) rejected nearly every argument Defendants

 4   advanced. The Court held that Defendants are not immune from the antitrust laws, Plaintiffs pled

 5   a plausible antitrust conspiracy to fix the prices of bail bonds in California, and Plaintiffs’ pre-

 6   2015 claims are not barred by the statute of limitations. MTD Order at 8-23, 29-33.1 With

 7   respect to particular Defendants, the Court sustained the antitrust claims against the California

 8   Bail Agents Association, William B. Carmichael, and Jerry Watson. Id. at 26-28. For the

 9   remaining Defendants, the Court granted leave to amend to permit Plaintiffs to “include

10   allegations specific to each defendant alleging that defendant’s role in the alleged conspiracy.”

11   Id. at 23 (quoting In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D.

12   Cal. 2008)). Thus, the only remaining issue for the Court to resolve is whether the Second

13   Consolidated Amended Complaint (“SCAC”, ECF No. 94) provides those allegations. It does.

14             While the prior complaint relied to a substantial degree on group pleading, with many

15   Defendants named “only in the caption and list of parties,” (MTD Order at 23), the SCAC

16   carefully delineates the allegations Defendant-by-Defendant, and adds significantly more detail

17   and factual context, both with respect to Defendants’ alleged parallel conduct, and to the plus

18   factors the Court previously recognized were sufficient to plead an antitrust conspiracy.

19             Defendants essentially ignore this last remaining issue, in a tacit admission that the SCAC

20   provides the additional detail and clarity the Court sought. Instead, Defendants’ new motion to

21   dismiss (ECF No. 112) attempts to relitigate the plausibility of the conspiracy, using many of the

22   same arguments the Court has already rejected. This is nothing more than an improper and

23   meritless request for reconsideration. See L.R. 7-9. Defendants misinterpret or ignore the MTD

24   Order, essentially asking the Court to discard it and start over. But the Court has already held that

25   Plaintiffs sufficiently allege a conspiracy to fix the prices of bail bonds in California. MTD Order

26   at 19-23. This was based upon parallel conduct and plus factors. Defendants’ parallel conduct

27   was: (1) to file standard rates of 10%; and (2) to suppress rebating, by misleading consumers to
     1
28        Pincites to documents filed on the Court’s docket follow the ECF-stamped pagination.
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -1-                             JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   believe that prices could not fall below the approved rates. Id. at 20-22. The Court also identified
 2   three plus factors that “courts have found, taken in context, tend to suggest conspiracy”: (1)
 3   participation in trade associations, providing opportunities to agree; (2) public invitations to
 4   agree; and (3) a market susceptible to price-fixing. Id. at 22. The Court concluded that
 5   “Plaintiffs allege all three of these plus factors.” Id. Together with the parallel conduct, the
 6   Court concluded “these factors ‘raise[] a suggestion of preceding agreement.’” Id. at 23 (quoting
 7   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).
 8          The SCAC alleges the same parallel conduct and the same plus factors. The differences
 9   are that the SCAC alleges further detail to the parallel conduct and plus factors previously
10   alleged, and methodically applies them to each individual Defendant, remedying the deficiencies
11   the Court identified. Defendants do not seriously dispute this, nor can they. With respect to
12   parallel conduct, Defendants argued in the first round of motions to dismiss that the Consolidated
13   Amended Complaint (“CAC”, ECF No. 46) was deficient because it did “not allege even a single
14   Defendant’s approved premium or the premiums Plaintiffs themselves paid,” nor “when CDI
15   approved Defendant’s premium[.]” ECF No. 56 at 30. To ensure that there would be no doubt
16   that each Defendant has “fair notice of what the . . . claim is and the grounds upon which it rests,”
17   ECF No. 91 at 21 (quoting Twombly, 550 U.S. at 555), the SCAC specifies each and every
18   standard premium Defendants submitted and CDI approved, when those premiums were charged
19   and by whom throughout the entire Class Period, as well as the premiums that Plaintiffs
20   themselves paid. SCAC ¶¶ ¶ 7, 47-48, 158, 169, 181, 192, 204, 215, 226, 236, 246-247, 259,
21   267-269, 279, 290, 300, 309, 317, 327, 337, 348. The result is undeniable: the Surety Defendants
22   almost universally filed “standard” premium rates of 10%.
23          The SCAC’s allegations regarding rebating practices are just as rock solid and Defendant-
24   specific. Earlier, Defendants complained: “While the CAC has some examples of advertisements
25   referencing premium rates, those statements were made by bail agents who are not Defendants.”
26   ECF No. 56 at 31. Again, to avoid any question, the SCAC provides abundant examples of
27   notices that individual Surety Defendants required their agents to post in their retail offices, and
28   other remarkably uniform misrepresentations and omissions. E.g., id. ¶¶ 8, 162, 174-76, 185-87,
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -2-                            JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   196-98, 208-09, 219-21, 230-31, 240-41, 251-53, 262-66, 273-77, 283-85, 293-94, 303-04, 312,
 2   320-21, 331-32, 340-41, 353-54.
 3          Cornered, Defendants resort to misstatement and distraction. Defendants falsely assert
 4   that the SCAC’s detailed allegations regarding premiums are nothing more than a “cherry
 5   pick[ed]” “single data point.” ECF No. 112 at 15, 22, and 28. This is flat wrong. The SCAC’s
 6   premium allegations cover every Surety Defendant’s “standard” premium rate, throughout the
 7   entire 16-year Class Period. To do this, Plaintiffs combed through the very same rate filings the
 8   Defendants filed with their motion. ECF No. 111-1, Exs. 1-51. Indeed, Defendants’ own
 9   premium rate chart matches Plaintiffs’ in this regard. Compare ECF No. 112 at 72 with SCAC ¶
10   7. The two charts even use the same color—red—to show that each Surety Defendant charged
11   the same “standard” 10% rate. (There are only minor and immaterial differences regarding the
12   market entry dates for International Fidelity, Seaview, and Philadelphia Reinsurance, and market
13   exit dates for Danielson National and Lexon.)
14          Unable to deal with these facts, Defendants throw out a red herring, contending that the
15   market for bail bonds in California was somehow “dynamic and competitive” because of
16   “preferred” rates that Defendants offered to only certain categories of consumers. ECF No. 112
17   at 10. But, as explained below, Defendants severely exaggerate the extent of variation among
18   them in their preferred rate levels and qualification criteria. Further, Defendants repeatedly
19   assert, often in bolded italics, that “the average premium rate has decreased” during the Class
20   Period. Id. at 10, 15, 22, 25-27. But Defendants provide zero support for this. To calculate the
21   average premium rate, one must know how many transactions occurred at each rate level.
22   Defendants provide no transaction data, even in summary form. (That is what discovery is for,
23   and Defendants refuse to participate in discovery.) In any event, under settled law, it is no
24   defense to price-fixing that co-conspirators did not eliminate all competition among them. See
25   Plymouth Dealers’ Ass’n of N. Cal. v. United States, 279 F.2d 128, 132 (9th Cir. 1960) (“The fact
26   that there existed competition of other kinds between the various [defendants] . . . is irrelevant.”);
27   ABA, Model Jury Instructions in Civil Antitrust Cases 31 (2016 Ed.) (“ABA Model Jury
28   Instructions”) (“[I]t is no defense that defendants actually competed in some respects with each
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -3-                             JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   other or failed to eliminate all competition between them.”). Defendants’ unsupported and
 2   improper factual assertions are irrelevant to whether they colluded to fix the benchmark “standard”
 3   rate of 10%.
 4           Defendants’ argument on this point also contradicts Defendants’ later, equally erroneous,
 5   contention that the Court should expect supracompetitive uniform prices and nearly identical
 6   misleading advertisements, as a “natural” consequence of interdependent pricing in a concentrated
 7   market. ECF No. 112 at 31-36. But the market for bail bonds in California cannot be both
 8   “dynamic and competitive,” id. at 10, and “naturally . . . result in both parallel pricing and
 9   comparatively low levels of price competition,” id. at 34-35. This is not just wrong, it is
10   incoherent. Defendant Carmichael got it right: Defendants’ sustained parallel conduct was made
11   possible by Defendants “work[ing] collectively to repel” the forces of “simple economics.” SCAC
12   ¶ 87.
13           With respect to rebating, Defendants concede that the SCAC contains many specific and
14   nearly identical examples of Defendants telling their consumers that their unlawfully inflated rates
15   “must be charged,” while omitting that bail agents may offer lower prices, and otherwise
16   misleading consumers to believe that lower prices are unavailable, even criminal. Defendants
17   respond by arguing that there was nothing wrong with these statements, because they “accurately
18   reflect California law[.]” ECF No. 112 at 40. But even assuming for the sake of argument that
19   these misleading or false statements are lawful on their own, Defendants ignore that the Court
20   already found that “these allegations suffice to show parallel conduct in the form of similarly
21   allegedly misleading statements about Defendants’ ability to offer rebates.” MTD Order at 21.
22   Defendants provide no basis for the Court to reconsider this conclusion. This is not a consumer
23   case in which Plaintiffs bring a claim for misleading advertising. This is an antitrust case in which
24   Plaintiffs allege that Defendants colluded to suppress rebates by, among other things, eliminating a
25   critical category of advertising: anything even suggesting that rebates, and lower prices, are
26   available. Agreements to eliminate a form of advertising are per se unlawful under the antitrust
27   laws, regardless of whether the agreed-upon message to consumers is or is not misleading under
28   consumer protection laws. Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law ¶ 2023b3
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -4-                             JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   (2016 ed.) (“A naked or nearly naked agreement prohibiting rivals from advertising truthful and
 2   nonmisleading information about their prices is unlawful per se.”) ( “Areeda”); see also Denny’s
 3   Marina, Inc. v. Renfro Prods., Inc., 8 F.3d 1217, 1221 (7th Cir. 1993) (“Concerted action by
 4   dealers to protect themselves from price competition by discounters constitutes horizontal price-
 5   fixing” “notwithstanding the apparent lack of an explicit agreement to set prices.” (citations
 6   omitted)); United States v. Gasoline Retailers Ass’n, Inc., 285 F.2d 688, 691 (7th Cir. 1961)
 7   (agreement to restrict advertisements of gasoline prices or offers of premiums was per se
 8   unlawful).
 9          Defendants’ arguments regarding plus factors take the same approach: misstate or ignore
10   what the SCAC actually says, and repeat the same arguments the Court rejected in its MTD Order.
11   The Court already found that Plaintiffs adequately alleged all three relevant plus factors: (1)
12   participation in trade associations; (2) public invitations to agree; and (3) a market susceptible to
13   price-fixing. MTD Order at 22. At the outset, Defendants construct a straw man by pretending
14   that the first two plus factors do not exist. ECF No. 112 at 9 (The SCAC “asks this Court to infer
15   a conspiracy to fix premium rates solely based on a generalized theory of the alleged bail bond
16   market.”). Of course, the SCAC includes the same allegations regarding trade associations and
17   public invitations to agree on which the Court previously relied. SCAC ¶¶ 100, 127-29, 131-34,
18   137-42, 143-150, 151-54. The SCAC goes further, detailing: (1) more invitations to agree, (2)
19   trade association participation by each Defendant, and (3) signals of acceptance. E.g., SCAC
20   ¶¶ 364 and 368-69 (Defendant Watson, Vice President of Defendant AIA and Senior Counsel and
21   Board Member of Defendant American Bail Coalition: “Price-cutting is a form of cancer in the
22   bail industry” and those who do not cut prices are “the good guys”), 268 (Defendant Financial
23   Casualty & Surety, Inc.: filing the fixed 10% standard rate, admitting there “is no actuarial
24   justification for bail bond rates filed by any insurance company writing bail bond surety,” and
25   stating: “[n]ew insurance company rate filings for bail bonds surety [at the 10% rate]. . . are
26   essentially ‘ME TO[O]’ filings”).
27          With respect to the third plus factor—a market susceptible to price-fixing—the SCAC
28   includes the same allegations the Court previously found to support an inference of conspiracy.
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -5-                            JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   Namely, “increasing supply and waning demand” (MTD Order at 22; see SCAC ¶ 125
 2   (describing phenomenon of “long-term reduction in demand”)); and regulatory and networking
 3   barriers to entry (MTD Order at 22; see SCAC ¶¶ 82-4). The SCAC goes further and adds
 4   additional market factors that Courts and antitrust enforcers have found to facilitate collusion, and
 5   applies them to each Defendant. SCAC ¶¶ 67-118. The Court also noted that Plaintiffs
 6   previously alleged “market factors that suggest the presence of price fixing, such as an unusually
 7   low loss ratio, [] and competition on factors other than price[.]” MTD Order at 22-23. The
 8   SCAC goes into much further detail with respect to these factors, Defendant-by-Defendant. For
 9   instance, the SCAC provides specific year-by-year allegations regarding each Surety Defendant’s
10   loss ratios. SCAC ¶¶ 103, 159-60, 170-171, 182-183, 193-194, 205-206, 216-217, 227-228, 237-
11   238, 248-249, 260-261, 270-271, 280-281, 291, 301, 310-311, 318, 323, 328-329, 338, 349-350.
12   In response, Defendants again pretend the MTD Order never happened, and argue that loss ratios
13   are irrelevant. ECF No. 112 at 10, 14, 28-31, 65. This is precisely the same argument
14   Defendants made in their last motion to dismiss (ECF No. 56 at 35), and that the Court considered
15   and rejected (MTD Order at 22-23).
16          However they try, Defendants cannot change the fact that, after the MTD Order, the only
17   remaining issue is whether the SCAC addresses each Defendant’s role in the alleged conspiracy
18   to fix the prices of bail bonds in California. The SCAC does exactly that. Defendants’ motion
19   should be denied and the Court should lift the discovery stay.
20   II.    BACKGROUND
21          A.      The Consolidated Amended Complaint and the Court’s Motion to Dismiss
                    Order
22

23          On June 13, 2019, Plaintiffs filed a Consolidated Amended Complaint (“CAC”), ECF No.
24   46, alleging Defendants conspired to fix the prices of bail bonds in California. Defendants
25   included twenty-two bail sureties, two bail agencies, three trade associations, and two individuals
26   who served as senior executives for various defendant organizations (together, “Defendants”). Id.
27   ¶¶ 13-45. Plaintiffs alleged Defendants conspired “to keep default premium rates fixed at 10%,
28   advertise them as legal minimums, and prevent discounting or rebating as much as possible.” Id.
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    -6-                              JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   ¶ 65.
 2           Plaintiffs brought the action on behalf of themselves as well as a proposed class of
 3   individuals who “paid for part or all of a commercial bail bond premium in connection with a
 4   California state court criminal proceeding” between February 24, 2004 and the present. Id. ¶ 47.
 5   The CAC alleged violations of (1) Section 1 of the Sherman Act, 15 U.S.C. § 1; (2) the
 6   Cartwright Act, Cal. Bus. & Prof. Code § 16720; and (3) California’s Unfair Competition Law
 7   (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq. Id. ¶¶ 126-55. On July 15, 2019, Defendants
 8   filed a joint motion to dismiss the CAC. ECF No. 56. A subset of Defendants filed a separate
 9   consolidated motion to dismiss the CAC. ECF No. 58.
10           On April 13, 2020, the Court denied both motions in part. MTD Order. Defendants
11   contended they were allowed to price-fix bail bonds with impunity because the antitrust laws did
12   not apply to them. The Court rejected these arguments, and found that Defendants were subject
13   to the Cartwright Act for colluding to submit uniform standard rates with the California
14   Department of Insurance, and that Defendants were subject to both the Sherman Act and
15   Cartwright Act for colluding to suppress rebating off of those rates. Id. at 19-20. Defendants also
16   argued that the alleged conspiracy was implausible. The Court rejected this argument as well,
17   and held that the CAC adequately alleged an antitrust conspiracy. Id. at 17-18. The Court noted
18   that Plaintiffs alleged two types of parallel conduct: (1) filing uniform maximum premium rates
19   with the California Department of Insurance (“CDI”), and (2) preventing rebates on bail bonds.
20   Id. at 19.
21           As to the first category of parallel conduct, Plaintiffs alleged the surety Defendants nearly
22   uniformly filed for a default premium rate of 10%. MTD Order at 19. The Court concluded:
23   “These facts, taken together, sufficiently allege that Defendants engaged in parallel conduct by
24   filing for uniform premium rates.” Id. at 19-20.
25           As to the second category of parallel conduct, Plaintiffs alleged that since 2004, when
26   Pacific Bonding Corp. v. John Garamendi, No. GIC815786 (Cal. Super. Ct. Feb. 24, 2004)
27   clarified that rebates were permissible, Defendants did not advertise rebates but instead misled
28   consumers into thinking that the approved rates were the legally required price. MTD Order at
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    -7-                             JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   20. Plaintiffs also alleged multiple examples of Defendants’ misrepresentations regarding their
 2   ability to offer rebates. Id. The Court held that “[t]aken together, these allegations suffice to
 3   show parallel conduct in the form of similar allegedly misleading statements about Defendants’
 4   ability to offer rebates.” Id. at 21.
 5           The Court further found that Plaintiffs sufficiently alleged “plus factors,” or factors that
 6   are “largely inconsistent with unilateral conduct but largely consistent with explicitly coordinated
 7   action.” MTD Order at 22 (citing In re Musical Instruments & Equip. Antitrust Litig., 798 F.3d
 8   1186, 1194 (9th Cir. 2015)). Those plus factors included: (1) meetings hosted by trade
 9   association Defendants which provided opportunities for Defendants to create and maintain the
10   conspiracy; (2) statements by individual Defendants that could “plausibly be interpreted as
11   inviting cooperation to prevent rebating”; (3) market factors that “create a susceptibility to price
12   fixing, such as increasing supply and waning demand . . . as well as regulatory and networking
13   barriers to entry”; and (4) market factors that suggest price fixing such as unusually low loss
14   ratios and competition on elements other than price. Id. at 22-23. The Court held that these plus
15   factors, together with “Plaintiffs’ allegations of uniform filing and parallel decisions not to offer
16   rebates and to misrepresent the availability of discounts,” created a plausible inference of a
17   “preceding agreement.” Id. (citing Twombly, 550 U.S. at 556). Further, the Court concluded that
18   because Plaintiffs sufficiently alleged a Sherman Act and Cartwright Act claim, Plaintiffs had
19   “sufficiently stated a UCL claim.” Id. at 29.
20           Defendants also argued Plaintiffs failed to allege sufficient facts regarding how each
21   Defendant joined the conspiracy. MTD Order at 23. The Court rejected this argument as to three
22   Defendants. Id. at 26-28. The Court held Plaintiffs sufficiently alleged trade association
23   Defendant California Bail Agents Association (“CBAA”) participated in the conspiracy because it
24   (1) maintained information regarding the premiums Defendants charged in order to prevent
25   discounting, (2) asserted on its webpage that bail agents must charge the same rate, and (3)
26   referenced a book that explained the standard rate in California is 10%. Id. at 26-27.
27           The Court also held Plaintiffs sufficiently alleged that the individual Defendants, William
28   Carmichael and Jerry Watson, participated in the conspiracy. MTD Order at 28. Plaintiffs
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -8-                             JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   alleged Carmichael and Watson approved and ratified the anticompetitive conduct of their
 2   companies and made multiple statements regarding their participation in the conspiracy. Id. at
 3   27-28. Watson discussed the bail industry’s low loss ratio and asserted that rebating is a “cancer.”
 4   Id. at 28. Carmichael advised sureties on the important role they must play in protecting the bail
 5   market and warned that price competition would end the bail bond business unless Defendants
 6   worked together to suppress it. Id. The Court concluded that these statements, taken together
 7   with Carmichael and Watson’s ratification of the anticompetitive conduct of their companies,
 8   were sufficient to allege their participation in the conspiracy. Id.
 9          In addition, Defendants argued that Plaintiffs’ pre-2015 claims are barred by the statute of
10   limitations. MTD Order at 29. The Court disagreed. Id. at 29-31 and 32-33.
11          Last, the Court held that the CAC lacked sufficient allegations regarding the role that the
12   remaining Defendants played in the conspiracy. In particular, the Court granted Plaintiffs leave
13   to amend the CAC to provide additional allegations regarding the surety, bail bond, and trade
14   association Defendants American Bail Coalition Inc. (“ABC”) and Golden State Bail Agents
15   Association (“GSBAA”). MTD Order at 24-27. For the surety Defendants, the Court noted that
16   Plaintiffs made several allegations about them as a group but did not disaggregate the allegations
17   as to each particular surety. Id. at 24-25. For the two bail bond Defendants, Two Jinn d/b/a
18   Aladdin Bail Bonds and All-Pro, the Court requested additional allegations regarding their role in
19   the conspiracy. Id. at 26. Last, the Court granted Plaintiffs leave to add further allegations
20   regarding each of the two remaining trade association Defendants, ABC and GSBAA. Id. at 27.
21          B.      The Second Consolidated Amended Complaint
22          On May 13, 2020, Plaintiffs filed their Second Consolidated Amended Complaint
23   (“SCAC”). ECF No. 94. In light of the Court’s guidance, Plaintiffs reorganized the previous
24   allegations for clarity, added substantial additional facts regarding parallel conduct and plus
25   factors, and specified how each individual Defendant joined the parallel conduct and how the plus
26   factors apply to them, resulting in a plausible inference that they joined the conspiracy.
27   III.   LEGAL STANDARD
28          Dismissal under Federal Rule of Civil Procedure 12(b)(6) “is appropriate only where the
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     -9-                            JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
 2   MTD Order at 7-8 (quoting Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th
 3   Cir. 2008)). A complaint need not contain detailed factual allegations. Plaintiffs must simply
 4   plead “enough to raise a right to relief above the speculative level.” Id. at 8 (quoting Twombly,
 5   550 U.S. at 555). “To survive a motion to dismiss, a complaint must contain sufficient factual
 6   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
 7   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570)). “A claim has
 8   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 9   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
10           In reviewing a motion to dismiss, a court must “accept all factual allegations in the
11   complaint as true and construe the pleadings in the light most favorable” to the plaintiff. MTD
12   Order at 8 (quoting Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005)). To support a
13   reasonable inference of an unlawful antitrust conspiracy, a complaint’s allegations of parallel
14   conduct need only be accompanied by a factual context sufficient to “nudg[e] th[e] claims across
15   the line from conceivable to plausible . . . .” Twombly, 550 U.S. at 570. A court should not
16   “indulge antitrust defendants who move to dismiss by tightly compartmentalizing the various
17   factual components and wiping the slate clean after scrutiny of each . . . .” MTD Order at 19
18   (quoting In re High-Tech Emp. Antitrust Litig., 856 F. Supp. 2d 1103, 1118 (N.D. Cal. 2012)).
19   Indeed, “[t]he character and effect of a conspiracy are not to be judged by dismembering it and
20   viewing its separate parts, but only by looking at it as a whole . . . .” Id. See also Cont’l Ore Co.
21   v. Union Carbide & Carbon Corp., 370 U.S. 690, 698-99 (1962); In re Nat’l Football League’s
22   Sunday Ticket Antitrust Litig., 933 F.3d 1136, 1152 (9th Cir. 2019) (same).
23           Moreover, “[i]f there are two alternative explanations, one advanced by [the] defendant
24   and the other advanced by [a] plaintiff, both of which are plausible, [a] plaintiff’s complaint
25   survives a motion to dismiss . . . [unless the] defendant’s plausible alternative explanation is so
26   convincing that [the] plaintiff’s explanation is implausible.” Starr v. Baca, 652 F.3d 1202, 1216
27   (9th Cir. 2011). “[S]o long as the plaintiff alleges facts to support a theory that is not facially
28   implausible, the court’s skepticism is best reserved for later stages of the proceedings when the
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 10 -                           JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   plaintiff’s case can be rejected on evidentiary grounds.” In re Gilead Scis. Sec. Litig., 536 F.3d
 2   1049, 1057 (9th Cir. 2008). See also In re Text Messaging Antitrust Litig., 630 F.3d 622, 629
 3   (7th Cir. 2010) (complaint need only establish a “nonnegligible probability that the claim is
 4   valid”).
 5   IV.    ARGUMENT
 6          The bulk of Defendants’ motion essentially asks the Court to re-consider and reverse its
 7   holding that Plaintiffs have alleged a plausible price-fixing conspiracy. Sections IV.A to IV.C,
 8   infra, explain why the Court should stand by its prior order. Section IV.A summarizes allegations
 9   in the SCAC which Defendants ignore: the blue print and motive for the Conspiracy, in
10   Defendants’ own words. These admissions provide the critical context through which to interpret
11   and understand the parallel conduct (Section IV.B) and plus factors (Section IV.C). Looking at
12   the SCAC as a whole, the alleged conspiracy is, at the very least, plausible. Section IV.D
13   explains why the SCAC sufficiently alleges the participation of each Defendant, and Section IV.E
14   explains why Plaintiffs state a UCL claim.
15          A.      Defendants Ignore Their Own Admissions Explaining Why the Conspiracy
                    Was Necessary to Sustain Their Supracompetitive Prices
16

17          The ringleaders of the conspiracy—Defendants William Carmichael, CEO of Defendant
18   American Surety Company (ASC) and Chairman of Defendant American Bail Coalition (ABC),
19   and Jerry Watson, Vice President of Defendant AIA Holdings, Inc. (“AIA”) (of which
20   Defendants Allegheny Casualty Company and International Fidelity Insurance Company are
21   members) and Senior Counsel and Board Member of Defendant ABC—candidly explained why
22   the conspiracy was needed and how it was to be carried out. Carmichael urged the Surety
23   Defendants to “work collectively” to “repel” “premium discounting [that] will result in the end of
24   the bail bond business as we know it, to be replaced by a new model that properly reflects the
25   proper balance of risk and reward. Simple economics dictates it.” SCAC ¶¶ 86-87 (emphasis
26   added). According to Carmichael, price competition “in the form of discounts” was a “fool’s
27   game” because it meant “[l]eaving profit on the table.” Id. ¶ 87. This “fool’s game,” however, is
28   what the antitrust laws require: competition without unlawful “agreement[s] that interfere[] with
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 11 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   the setting of price by free market forces . . . .” Nat’l Soc’y of Prof’l Eng’rs v. United States, 435
 2   U.S. 679, 692 (1978) (quotation and citation omitted).
 3           Defendant Watson also played a lead role in the conspiracy, deriding “price-cutting” as a
 4   “cancer” and “sickness” through AIA’s own website. SCAC ¶ 368. As Watson recognized,
 5   “everybody is looking for a deal” on bail bonds, but the bail industry should not give in because
 6   “just like when cancer spreads, price-cutting leaves behind pockets of inertia where life is no
 7   longer present.” Id. He urged the industry to offer “exceptional service” instead of compete on
 8   price. Id. ¶ 369. He explained that the “good guys” do not compete on price. Id.
 9           The cartel’s ringleaders also instructed members of the cartel on how the conspiracy
10   should be enforced. Speaking for ASC, Carmichael explained that surety participation in bail
11   agents’ associations was a critical vehicle for “protecting our markets” from price competition,
12   and called on other sureties to “do the same.” SCAC ¶ 363. He also explained that bail agents
13   were the cartel’s “eyes, ears and mouths in recognizing and alerting all to the impending attack
14   [on the industry]. When you [agents] become aware of a situation, please contact us so that we
15   may assess the depth of the threat and work alongside of you to craft an appropriate response.”
16   Id. ¶ 362. The “threat” was price competition, and the “appropriate response” was the conspiracy.
17           In no case on which Defendants rely were there similar admissions that were anywhere
18   close to Defendants’ admissions in this case. Here, top executives and conspiracy ringleaders:
19   exhorted their competitors not to compete on price because such competition was a “cancer,”
20   explained that without coordinated action “simple economics” dictates price competition, and
21   emphasized the need for competitors to “work collectively” to “repel” that competition. SCAC
22   ¶¶ 86-87, 368-69. The Court already relied on Defendants’ contemporaneous admissions to
23   conclude that the alleged conspiracy is plausible, and for good reason. MTD Order at 22-23;
24   Knievel, 393 F.3d at 1072 (allegations must be accepted as true and construed “in the light most
25   favorable” to the plaintiff).
26           Defendants act as if this incriminating blue print does not exist, claiming Carmichael and
27   Watson were nothing more than marginal figures who spoke only in their individual capacity.
28   ECF No. 112 at 7. Carmichael, however, was obviously talking on behalf of his company, if not
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 12 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   also other sureties and trade associations. SCAC ¶ 363 (Carmichael: “We actively participate in
 2   just about every state agents’ association . . . . We’re not content to simply write bail. We
 3   recognize the important role a surety must play in protecting markets.”) (emphasis added). Both
 4   Carmichael and Watson were senior industry executives who published their remarks on ASC and
 5   AIA’s websites, respectively, not a personal blog or diary, nor an internal listserv. Their
 6   competitors were their audience. Id. ¶ 363 (Carmichael’s post stating, “[i]f only every competitor
 7   we have would do the same.”).
 8          Further, Carmichael and Watson were both senior leaders of the industry’s primary trade
 9   associations. SCAC ¶¶ 45 and 358 (Carmichael is the former President and Executive Director,
10   and current Chairman, of the American Bail Coalition), 44 and 364-65 (Watson is Board Member
11   and Senior Counsel of the American Bail Coalition and on the Bail Advisory Council of the
12   Surety Fidelity Association of America). In addition, they admitted that trade associations were
13   essential vehicles for keeping the industry in line. Id. ¶¶ 87, 358 (Carmichael stating that ASC
14   “actively participate[s] in just about every agents’ association that we know of” given the
15   “important role a surety must play in protecting our markets”), 95 (Carmichael explaining that
16   ABC was founded because he and other surety leaders “wished for a cohesive band of agents and
17   companies whose power, when combined, far exceeded the power of an unorganized group of
18   single businesses”), 112 (Carmichael called on bail agents to be “our industry’s eyes, ears and
19   mouths in recognizing and alerting all to the impending attack [on the industry]”), 358-63 (same),
20   368 (Watson wrote articles calling some agents’ practice of advertising the “[b]est [p]rices in
21   [t]own” to be “a form of cancer in the bail industry”), 369 (Watson urged agents to compete on
22   service, not price, and that those who abided by this directive were the “good guys”).
23          Further, Defendants’ claim that Carmichael and Watson’s “isolated” statements do not
24   suggest a “vast conspiracy,” ECF No. 112 at 50, is belied by the fact that the industry
25   subsequently acted in precise accordance with the two industry leaders’ proposals. As explained
26   in more detail below, from 2004 to 2017, no Surety Defendant sought permission from the CDI to
27   lower its “standard” rates below 10%, and, thereafter, near the end of the class period, only the
28   AIA Defendants offered a modest reduction to 9% (still higher than every Surety Defendant’s
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 13 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   “preferred” rates). SCAC ¶ 7 (timeline of rates).
 2          Bail sureties and agents followed Watson and Carmichael’s directive to avoid advertising
 3   rebates. Despite a thorough investigation, Plaintiffs have not located—and Defendants have not
 4   identified—a single example of a California bail agent advertising a rebate. Absent a conspiracy,
 5   such advertisements would be easy to locate because bail agents would be expected to use them
 6   to distinguish themselves to the shopping public. See Section IV.B.2, infra. But instead of
 7   advertisements for rebates, Plaintiffs located the story of a bail agent who explained that he faced
 8   retaliation from the “good ol boys club [sic]” when he attempted to offer rebates. SCAC ¶ 92. In
 9   other words, agents did exactly what ASC and Carmichael told them to do: be the industry’s
10   “eyes, ears and mouths in recognizing and alerting all to the impending attack” of price cuts. Id.
11   ¶ 165. Further, there was not only an inexplicable lack of advertised rebates. There was instead a
12   remarkably uniform set of statements designed to mislead consumers into the false belief that
13   posted prices were required by law and lower prices were unavailable or unlawful, even criminal.
14   E.g., id. ¶ 8. It beggars belief to conclude that the only plausible explanation for this parallel
15   behavior is that the Surety Defendants and thousands of bail agents spontaneously, and
16   individually, undertook the same misinformation campaign and sustained it throughout the entire
17   Class Period. As Carmichael explained, this was only possible through collective action.
18          Finally, Defendants mistakenly view these statements in isolation, divorcing them from
19   the allegations of each Surety Defendant’s participation in the conspiracy. But allegations “are
20   not to be judged by dismembering [the conspiracy] and viewing its separate parts, but [rather] by
21   looking at it as a whole.” MTD Order at 19 (quoting High-Tech Emp., 856 F. Supp. 2d at 1118);
22   see also In re Lithium Ion Batteries Antitrust Litig., No. 13-MD-2420 YGR, 2014 WL 4955377,
23   at *30 (N.D. Cal. Oct. 2, 2014) (same); Cont’l Ore, 370 U.S. at 698-99 (same). Watson and
24   Carmichael’s statements provide a lens through which to interpret, and must be viewed in the
25   context of, Plaintiffs’ allegations as a whole.
26          B.      Defendants’ Parallel Conduct
27          Plaintiffs allege a single “conspiracy to fix the prices of bail bonds in California.” SCAC
28   ¶ 1. The price of a bail bond to a consumer is equal to the rate submitted to CDI less any rebate.
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                       - 14 -                        JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   Id. ¶ 3. The SCAC alleges parallel conduct between Defendants with respect to both components
 2   of a bail bond price: (1) maintenance of the “standard” premium rate at a 10% benchmark and (2)
 3   “discourag[ing] and suppress[ing] rebating, including suppressing the advertisement of rebates.”
 4   Id. ¶ 6.
 5                     1.      Defendants’ Parallel Rate Filings
 6                             a.      For 14 Years, No Defendant Sought a Standard Premium Rate
                                       Below 10%
 7

 8              Defendants do not dispute that from 2004 to 2018, not a single Defendant offered a
 9   “standard” rate below 10%. Defs.’ App’x B-2; see also SCAC ¶¶ 7, 158, 169, 181, 192, 204,
10   215, 226, 236, 246-247, 259, 267-269, 279, 290, 300, 309, 317, 327, 337, 348. This remarkably
11   parallel behavior, in conjunction with Defendants’ admissions described above and further plus
12   factors described below, lead to a plausible inference of conspiracy. SCAC ¶¶ 63, 65; MTD
13   Order at 22-23 (holding that uniform filing, parallel decisions not to rebate, together with plus
14   factors, supported conspiracy).
15              Despite failing to refute Plaintiffs’ allegations of parallel behavior with respect to
16   “standard” bail bond rates, Defendants claim that the market has been “dynamic and
17   competitive.” ECF No. 112 at 3. They do that by a sleight of hand, diverting their focus from the
18   allegations of the complaint to extra-record evidence not about “standard” bail bond rates, but
19   rather a different issue: the rates charged to “preferred” customers and the eligibility criteria for
20   those “preferred” rates.2 This red herring ignores Plaintiffs’ conspiracy theory and fails for three
21   reasons. First, even assuming Defendants do compete with respect to “preferred” rate categories,
22   that would not negate Plaintiffs’ allegations of a conspiracy to fix the baseline “standard” rate that
23   commonly impacted the price of all transactions. Second, Defendants’ assertions that “average”
24   rates declined over the class period are irrelevant because they do not refute the existence of a
25   conspiracy, and are unsupported because Defendants offer no information about the proportion of
     2
26     The “high risk” rate category offered by two Defendants at 15% similarly does not relate to the
     “standard” rate category. Moreover, this category applied to only a limited subset of bail bonds
27   and thus likely had minimal impact on the overall market: bail bonds with a penal amount of
     $10,000 or less (and thus a premium of less than $1,500) supported only by a single indemnitor’s
28   signature. Plfs.’ RJN, Ex. 5 at 18 and Plfs.’ RJN, Ex. 6 at 11 (internal page numbering).
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                        - 15 -                          JOINT MOTION TO DISMISS
                                                                                        CASE NO. 4:19-CV-00717-JST
 1   consumers who were actually charged “preferred” rates at or below 8% as opposed to “standard”
 2   rates at 10%. Third, Defendants vastly overstate the supposed variation in “preferred” prices and
 3   eligibility criteria, which reflect a surprising degree of consistency suggestive of collusion rather
 4   than bona fide competition.
 5                          b.      Defendants’ “Preferred” Rates Were Benchmarked to the
                                    Fixed “Standard” Rate
 6

 7          Defendants falsely accuse Plaintiffs of “cherry pick[ing]” a “single data point” by
 8   focusing on “standard” premium rates without discussing their “preferred” premium rates, which
 9   Defendants say undermine the claim of parallel pricing. ECF No. 112 at 8, 15-21. However, the
10   SCAC squarely addresses the relationship between Defendants’ “standard” and “preferred” bail
11   rates over the entire Class Period. It explains that Defendants have “nearly uniformly filed for a
12   standard premium rate of 10 percent” but that “[m]any sureties also offer ‘preferred’ rates of 8 or
13   7 percent for consumers who meet enumerated and nearly identical criteria.” SCAC ¶ 103. And
14   “[e]ven these ‘preferred’ rates are the product of collusion and are higher than they would have
15   been if the sureties had not agreed to the same ‘standard’ premium rate of 10 percent” because
16   “the standard premium rate is a reference price for any preferred premium rates.” Id.
17          Under Plaintiffs’ theory, absent collusion, class members who paid the “standard” rate
18   and those who paid “preferred” rates would have paid less in a competitive market “because the
19   discounted premium rate also would have fallen.” SCAC ¶ 65. This makes sense because, as
20   Defendant Financial Casualty acknowledged in its own filings to CDI, “[t]here is no actuarial
21   justification for bail bond rates filed by any insurance company writing bail bond surety,”
22   including the preferred rates. Id. ¶ 103. Because there is no actuarial basis for either rate
23   category, Defendants set their preferred rates to create a certain perceived discount off of the
24   “standard” rate, not to reflect differences in risk to the surety (which, the sureties acknowledge, is
25   essentially zero regardless of customer characteristics, ECF No. 112 at 23; see also SCAC ¶¶ 4,
26   81, 107-109, 111). See, e.g., SCAC ¶ 148 (“Liberty Bail Bonds also offers a 20% discount off the
27   standard bail bond premium rate [from 10% to 8%] for clients of private defense counsel and for
28   union members”). If the “standard” rate fell, the “preferred” rates would have fallen as well, to
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 16 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   maintain the same perceived discount.
 2           Defendants’ assertions regarding “preferred” bail rates, then, are fully consistent with
 3   Plaintiffs’ allegations concerning the conspiracy to set “standard” bail rates. Plaintiffs allege a
 4   pricing structure that moves chiefly based on how Defendants set their “standard” bail rates, and
 5   it is well-settled that “[a]ny combination which tampers with price structures is engaged in an
 6   unlawful activity.” United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 221 (1940). Here,
 7   the “standard” bail rate is akin to a “list price” that establishes the reference point from which all
 8   other prices are set, whether with respect to the “preferred” rate categories or negotiated rebates.
 9   See, e.g., In re Indus. Diamonds Antitrust Litig., 167 F.R.D. 374, 383 (S.D.N.Y. 1996) (“[I]f a
10   plaintiff proves that the alleged conspiracy resulted in artificially inflated list prices, a jury could
11   reasonably conclude that each purchaser who negotiated an individual price suffered some
12   injury.”); In re Rubber Chems. Antitrust Litig., 232 F.R.D. 346, 352-53 (N.D. Cal. 2005)
13   (certifying class of purchasers including both those who paid list price and those who negotiated
14   discounts because even the latter would have paid more as a result of conspiracy to fix list prices).
15   Courts regularly permit Plaintiffs to pursue such theories in antitrust litigation. See ABA,
16   Econometrics: Legal, Practical, and Technical Issues 354-55 (2d ed. 2014) (explaining that
17   “even if pricing is to some extent customer specific, a change in the price structure will impact all
18   members of the class because of the largely fixed differences in prices among customers over
19   time, which is a ‘rising tide raises all boats’ argument”).
20           Against this backdrop, because Plaintiffs allege near uniformity around the baseline
21   “standard” rate in relation to which “preferred” rates were set, it is simply irrelevant whether or not
22   Defendants’ “preferred” rate categories or eligibility criteria were uniform. See Plymouth
23   Dealers’, 279 F.2d at 132 (“The fact that there existed competition of other kinds between the
24   various [defendants] . . . is irrelevant.”); ABA Model Jury Instructions at 31 (“[I]t is no defense
25   that defendants actually competed in some respects with each other or failed to eliminate all
26   competition between them.”).
27           Finally, the cases on which Defendants rely do not apply here, where Plaintiffs allege
28   Defendants fixed “standard” rates, and that the “preferred” rates were supracompetitive not
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 17 -                           JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   necessarily because they were themselves fixed, but because they were linked to the fixed
 2   “standard” rates. In contrast, in Defendants’ cases, there were in fact wide variations in the same
 3   behavior the plaintiffs attempted to characterize as parallel conduct. See Krehl v. Baskin-Robbins
 4   Ice Cream Co., No. CV 76-1797-DWW, 1979 WL 1662, at *10 (C.D. Cal. Aug. 7, 1979), aff’d,
 5   664 F.2d 1348 (9th Cir. 1982) (affirming judgment after bench trial where evidence showed that
 6   “actual prices charged” were “disparate and in themselves demonstrate no pattern” to infer price-
 7   fixing); Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 884 (9th Cir. 1982) (at summary judgment,
 8   plaintiffs failed to substantiate alleged conspiracy between music distributors and retailers to
 9   favor chain stores at the expense of independent stores because there was “considerable variation
10   in . . . classification systems [and] prices offered to retailers”); Kelsey K. v. NFL Enters., LLC,
11   254 F. Supp. 3d 1140, 1147 (N.D. Cal. 2017) (plaintiffs alleged cheerleader wage-fixing
12   conspiracy between NFL teams, but their own allegations showed wages varied from $0 to $125
13   per game and they “fail[ed] to show plus factors that would support an inference of conspiracy”);
14   Workman v. State Farm Mut. Auto. Ins. Co., 520 F. Supp. 610, 621 (N.D. Cal. 1981) (at summary
15   judgment, in alleged conspiracy to fix prices paid by insurers to repair shops, plaintiffs’ evidence
16   showed that “at only one time were two defendants willing to pay the same hourly rate” but “[a]t
17   all other times, each defendant’s rates varied”); Lubic v. Fidelity Nat’l Fin., Inc., No. C08-0401
18   MJP, 2009 WL 2160777, at *4 (W.D. Wa. July 20, 2009) (where plaintiffs alleged uniformity in
19   insurance rates, court disagreed because “rate differentials rang[e]d from 5%-20%, . . . a material
20   margin”). Further, in In re Graphics Processing Units Antitrust Litigation, the material issue was
21   not a minor variation in product pricing, but that the “allegations of parallel conduct are
22   consistent with conspiracy but they are equally consistent with lawful conduct.” 527 F. Supp. 2d
23   1011, 1023 (N.D. Cal. 2007) (“GPU”). Here, however, Plaintiffs sufficiently allege that the
24   conduct is inconsistent with lawful, rational economic behavior, see Section IV.C, infra, and
25   there are no material variations at the level of the “standard” premium rates. Defendants
26   described the 10% rate as the “standard rate” for a reason. See, e.g., SCAC ¶¶ 153, 246, 267-68.
27

28
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 18 -                           JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1                          c.      Defendants Do Not Establish That “Average” Prices Declined,
                                    and Whether They Did Is Irrelevant
 2

 3          No less than four times, Defendants proclaim that “average” bail bond prices have fallen

 4   and that any conspiracy is therefore implausible. ECF No. 112 at 3, 8, 15, 18-20. Defendants’

 5   claim is based solely on the fact that, over time, more Defendants created or expanded “preferred”

 6   rate categories.

 7          However, it is black-letter law that falling prices do not exclude the possibility of a

 8   conspiracy to stabilize prices. In re Flat Glass Antitrust Litig., 385 F.3d 350, 362 (3d Cir. 2004)

 9   (calling Defendants’ theory that declining prices preclude liability “simply wrong” because “[a]n

10   agreement to fix prices is . . . a per se violation of the Sherman Act even if most or for that matter

11   all transactions occurred at lower prices”) (citation and quotation omitted); In re High Fructose

12   Corn Syrup Antitrust Litig., 295 F.3d 651, 656 (7th Cir. 2002) (same); In re Flash Memory

13   Antitrust Litig., 643 F. Supp. 2d 1133, 1146 (N.D. Cal. 2009) (rejecting defendants’ argument that

14   decreasing prices undermine plausibility of conspiracy where plaintiffs alleged that conspiracy

15   caused prices to fall at a lesser rate than in competitive conditions); see also In re Static Random

16   Access Memory (SRAM) Antitrust Litig., No. 07-md-01819 CW, 2010 WL 5071694, at *4 (N.D.

17   Cal. Dec. 7, 2010) (observing that “the efficacy of collusive activities may vary during the course

18   of a price fixing conspiracy,” but the conspiracy is nonetheless unlawful). Defendants cite no

19   contrary authority. Thus, their unsubstantiated claims that “average” bail bond rates fell, even if

20   true, do nothing to undermine Plaintiffs’ allegations.

21          In any case, Defendants’ assertion that average prices fell is unfounded. One cannot

22   estimate the “average” price of bail bonds without looking at the actual rates charged, or at least

23   knowing the average proportion of purchasers who qualified for “preferred” rates: for example,

24   did 1%, 5%, or 30% of consumers qualify for “preferred” rates at any given time? Later, these

25   questions may be relevant to determining damages. But they have nothing to do with liability.

26   See ABA Model Jury Instructions, at 31 (“[I]t is no defense that defendants actually competed in

27   some respects with each other or failed to eliminate all competition between them.”).

28
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 19 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1                          d.      Defendants Vastly Overstate Variations in “Preferred” Rate
                                    Prices and Eligibility
 2

 3          Defendants contend that the market for bail bonds in California was “dynamic and

 4   competitive” because of purported variation in preferred rates that Defendants offered to only

 5   certain categories of consumers. ECF No. 112 at 10. Defendants then contend that this

 6   competition was so extensive that an alleged conspiracy involving the standard rate of 10% is

 7   implausible. Id. In reality, even these preferred rate categories were consistent and stable, and

 8   overlapped more than they diverged, supporting a plausible inference of collusion. Seventeen out

 9   of twenty Surety Defendants—indeed, all Defendants who offered any preferred rate at all—

10   adopted identical criteria for detainees referred by private counsel and those in unions. See ECF

11   No. 112 at 73. Eleven of those Defendants also offered preferred rates to military veterans or

12   people who secured their bond with collateral. Id. The remaining categories were offered by a

13   small number of Defendants and pertained to a narrow set of consumers: AARP members and

14   Senior Citizens (six Defendants); people who paid the full premium up front (four Defendants);

15   government employees (six Defendants); law enforcement officers (four Defendants); persons

16   with employer assistance (one Defendant); students (one Defendant); homeowners (one

17   Defendant); and Native Americans (one Defendant). None of these categories reflect the typical

18   criminal defendant in California, who is young and poor and likely qualified only for the standard

19   10% rate. See Cal. Dep’t of Just. Crim. Just. Stat. Ctr., Crime in California, Tables 32 and 35

20   (2019), https://data-openjustice.doj.ca.gov/sites/default/files/2020-

21   06/Crime%20In%20CA%202019.pdf (approximately three-quarters of felony and misdemeanor

22   arrestees are under the age of 40); SCAC ¶ 2 (60% of detained persons cannot afford bail).

23   Further, as explained above, even those who qualified for a “preferred” rate overpaid, since those

24   levels were set in relation to the inflated and fixed “standard” rate. Variation in preferred rates

25   thus says nothing about the ability of Defendants to inflate prices by fixing the standard rate on

26   which all preferred rates are based.

27          Further, Defendants read much into the fact that some sureties have offered 7% or even

28   6% preferred rates. Out of context, those numbers are misleading. First, before 2012, no Surety

                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 20 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   Defendant offered a preferred rate below 8%; thus, for half of the Class Period (2004-2012),
 2   there were uniform 8% and 10% preferred and standard rates across the board. Defs.’ App’x B-
 3   2. Second, after 2012, only eight sureties added 7% “preferred” rate categories in parallel with
 4   their 8% offerings, which applied in limited circumstances.3 Third, only one Defendant,
 5   Continental Heritage, started offering a 6% “preferred” rate in 2017, and only for those who
 6   could satisfy the following narrow and likely rarely-applied criteria: “[c]ash collateral of 100%
 7   of the penal amount of the bond, and deed(s) of trust on real property with equity of at least
 8   100% of the penal amount of the bond.” ECF No. 111-1 at 97 (Defs.’ Ex. 16).
 9          In sum, Defendants fail to show that minor differences regarding “preferred” rate
10   offerings render a conspiracy to fix “standard” rates or to suppress rebating implausible. These
11   examples are no different from negotiated prices below fixed list prices.
12                  2.      Defendants’ Parallel Anti-Rebating Practices
13          As a threshold matter, Defendants mistakenly parcel out Plaintiffs’ allegations concerning
14   rebating as if they were part of a different, separate conspiracy. See, e.g., ECF No. 112 at 33 n.16
15   (referring to “an anti-rebating conspiracy”), 36 (same re: an “anti-rebating cartel”). But as
16   explained above, Plaintiffs’ allegations regarding rebating are part of a single price-fixing
17   conspiracy, and must be viewed with the rest of the SCAC as a whole.
18          As Carmichael warned, rebates by the sureties’ bail agents would have been a significant
19   source of competition. SCAC ¶ 87. In a competitive market, one would expect bail agents to
20   promote rebates to attract customers. E.g., id. ¶¶ 113-18, 124-25. Instead, there is essentially
21   zero such advertising. SCAC ¶ 92. Instead, Plaintiffs located a testimonial by one agent who
     3
22     In 2012, Crum & Forster affiliated companies North River Insurance Company and United
     States Fire jointly obtained approval to offer a 7% rate to persons who paid the full premium at
23   time of sale. ECF No. 111-1 at 204 (Defs.’ Ex. 35). In 2013, Bankers Insurance Company
     obtained approval for the same discount with the added condition that the customer also be
24   referred by a private attorney. ECF No. 111-1 at 66 (Defs.’ Ex. 10). In 2016, Lexington National
     Insurance Company obtained approval for the same discount when at least two of the following
25   conditions were met: private counsel, full payment of the premium, full collateral offered. ECF
     No. 111-1 at 180 (Defs.’ Ex. 30). In 2017, Continental Heritage mimicked Bankers’ 7% discount
26   for persons who both retain private counsel and pay the full premium. ECF No. 111-1 at 321-22
     (Defs.’ Ex. 16). Finally, in 2018, AIA members Allegheny and International Fidelity, and Crum
27   & Forster member Seneca Insurance Company, adopted the 7% category for persons who
     qualified for the same criteria described above. Plfs.’ RJN, Ex. 7 at 2 (internal numbering) and
28   ECF No. 111-1 at 230 (Defs.’ Ex. 40).
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 21 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   complained about retaliation when he merely acknowledged rebates were permitted by
 2   Proposition 103. Id.
 3          In addition to agreeing to refrain from advertising rebates, the Surety Defendants
 4   affirmatively suppressed rebates by using, and encouraging their agents to use, misleading
 5   language suggesting that pricing below the posted rate was unlawful or criminal. SCAC ¶¶ 8,
 6   162, 174-76, 185-87, 196-98, 208-09, 219-21, 230-31, 240-41, 251-53, 262-66, 273-77, 283-85,
 7   293-94, 303-04, 312, 320-21, 331-32, 340-41, 353-54; 381 (All-Pro stating that “all bail agents
 8   charge the same rates,” the “only difference is that some bail agents” have credit programs, and
 9   “[f]ailure to charge the proper rate for a bail bond is a crime” (emphasis added)).
10          These anti-rebating efforts were all meant to stabilize bail bond prices at the filed rates
11   and to discourage price competition. Courts have long recognized that restraints on the flow of
12   information about prices to consumers have the obvious effect of keeping prices higher than they
13   otherwise would be. See, e.g., Bates v. State Bar of Ariz., 433 U.S. 350, 377 (1977) (observing
14   that restraints on advertising “serve[] to increase the difficulty of discovering the lowest cost
15   seller” and thus “the incentive to price competitively is reduced”); Morales v. Trans World
16   Airlines, Inc., 504 U.S. 374, 388-89 (1992) (same); cf. Nat’l Soc’y of Prof. Eng’rs, 435 U.S. at
17   695 (observing that conspirators’ “ban on competitive bidding prevents all customers from
18   making price comparisons”); cf. High-Tech Emp., 856 F. Supp. 2d at 1121 (agreement not to cold
19   call or recruit competitors’ workers restricted information flow and plausibly suppressed salaries).
20   That is why agreements between competitors to restrict price advertising are per se unlawful
21   under the antitrust laws. Areeda ¶ 2023b3; Gasoline Retailers, 285 F.2d at 691; Denny’s Marina,
22   8 F.3d at 1221.
23          Ignoring that backdrop, Defendants reduce Plaintiffs’ allegations regarding rebating to
24   something like a “failure to disclose” theory of fraud. ECF No. 112 at 33-36. But Plaintiffs do
25   not claim Defendants violated the law because they were obligated to inform customers they
26   could rebate; rather, Plaintiffs allege that Defendants would have advertised rebates if they were
27   competing on price, and that their failure to do so was against their independent economic self-
28   interest and therefore indicative of an unlawful agreement. SCAC ¶¶ 113-118; Section IV.C,
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 22 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   infra. The fact that they did not—and, worse, that their advertising frequently misrepresented the
 2   availability of rebating—suggests a conspiracy.
 3           Despite these allegations, Defendants mount a three-pronged attack on Plaintiffs’
 4   allegations regarding their communications with consumers. First, Defendants argue that their
 5   statements accurately describe California law. It is well-recognized, though, that a statement may
 6   be literally true but nonetheless misleading. See, e.g., Donaldson v. Read Mag., 333 U.S. 178,
 7   188 (1948) (“Advertisements as a whole may be completely misleading although every sentence
 8   separately considered is literally true.”); People v. Wahl, 39 Cal. App. 2d Supp. 771, 773-74
 9   (1940) (advertisement “although literally true, was nevertheless deceptive and misleading in its
10   implications,” even though a “person who knew the whole truth, would not be led astray by it”).
11   Indeed, the Court has already observed that it could not “exclude the possibility that a reasonable
12   consumer of bail bonds would read” such phrases and “think to themselves” that the posted rates
13   were “the absolute rock bottom” and “as good as anybody could possibly get.” Oct. 16, 2019
14   Hearing Tr. 29:23-30:2. Even so, Plaintiffs cite numerous examples where Defendants or their
15   bail agents made statements that went beyond a narrow and misleading recitation of California
16   law to affirmative misrepresentation. See, e.g., SCAC ¶¶ 9 (bail agent states that “[i]f a company
17   that [sic] agrees to discount their fee, they may lose their license”); id. (bail agent states “[t]here is
18   no such thing as a ‘discounted rate of 5%’.” . . . [t]his company is not practicing legal protocol or
19   standards”); id. (“an 8% rate after rebate is the very least a bail bonds company can charge . . .
20   and any less is illegal”); id. ¶ 375 (stating Aladdin can charge an “8% rate” and “[n]obody has
21   lower prices”); id. ¶ 381 (All-Pro Bail Bonds website states “all bail agents charge the same
22   rates,” “the only difference is that some bail agents allow the client to pay the balance due over
23   time,” and that “failure to charge the proper rate . . . is a crime”) (emphasis added).
24           In any case, Plaintiffs’ claims do not rest on whether Defendants’ statements were
25   misleading enough to violate false advertising laws, so the consumer cases cited by Defendants
26   are irrelevant. See, e.g., Buller v. Sutter Health, 160 Cal. App. 4th 981, 989 (2008) (analyzing
27   fraudulent concealment claim, not plausibility of antitrust conspiracy); Levine v. Blue Shield of
28   Cal., 189 Cal. App. 4th 1117, 1129 (2010) (same); Graham v. VCA Antech, Inc., No. 2:14-cv-
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                      - 23 -                          JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   08614-CAS-JC, 2016 WL 5958252, at *13 (C.D. Cal. Sept. 12, 2016) (same, at summary
 2   judgment). Rather, the question is whether the similarity of these statements and their potential to
 3   mislead support an inference that Defendants conspired to fix bail bond prices, particularly in
 4   light of Plaintiffs’ other allegations. The Court has already held that they do. MTD Order at 21
 5   (“Taken together, these allegations suffice to show parallel conduct in the form of similarly
 6   allegedly misleading statements about Defendants’ ability to offer rebates.”).
 7          Second, Defendants argue such statements cannot be misleading because some appeared
 8   in forms submitted to CDI, and CDI regulations prohibit “misleading” forms. ECF No. 112 at
 9   34-35. As above, the question is not whether the statements themselves violate the law, but
10   whether they suggest a conspiracy. They do: Defendants largely used verbatim language to give
11   the strong impression that the prices charged were required by law. SCAC ¶ 8. Other market
12   participants used similarly misleading statements, and some went even further to make
13   affirmatively false statements on their websites or advertisements which were not submitted to
14   CDI for review. Id. ¶¶ 9, 375, 381. As the Court has already held, even “the statements by non-
15   Defendant members of the bail industry also help state a conspiracy claim” because they show
16   parallel conduct suggestive of an industry-wide conspiracy. MTD Order at 21. Further,
17   Defendant CBAA trained its agents that “the only time you might lower the fee to 8%, which is
18   2% less than the standard 10%, is if you are working with a referral from an attorney,” which is
19   wrong because bail agents may lower fees through rebates. SCAC ¶¶ 140-141. Defendants do
20   not provide any “plausible alternative explanation” for this uniform misinformation campaign
21   which “is so convincing that [the Plaintiffs’] is implausible.” Starr, 652 F.3d at 1216.
22          Third, Defendants advance an argument that, in a price inelastic market, failure to cut
23   prices might not suggest collusion, an argument that is rebutted below, Section IV.C.3, and that
24   also ignores the numerous other plus factors cited in addition to Defendants’ own incriminating
25   statements, Section CIV.C.
26          Finally, certain sureties argue that statements by their bail agents cannot be attributed to
27   them, see, e.g., ECF No. 112 at 69, relying on this Court’s order, see MTD Order at 24-25.
28   However, the Court said nothing about whether such statements could be attributed to the
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 24 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   sureties; it merely held that Plaintiffs had not “sufficiently allege[d] each surety Defendant’s ‘role
 2   in the alleged conspiracy.’” Id. at 24-25. That is no longer the case.
 3          In short, Plaintiffs plausibly allege that an industry-wide effort to suppress rebating was
 4   one means by which Defendants implemented their price-fixing conspiracy.
 5          C.      The Alleged Plus Factors Enhance the Conspiracy’s Plausibility
 6          The Court has already held that Plaintiffs’ alleged plus factors support an inference of
 7   conspiracy. MTD Order at 22-23. Defendants now argue that the SCAC’s more thorough
 8   explanation of relevant plus factors should somehow prompt the Court to reconsider its holding.
 9   Defendants are mistaken.
10          As the Court previously recognized, the purpose of economic “plus factors” is to
11   distinguish “permissible parallel conduct from impermissible conspiracy.” ECF No. 91 at 18
12   (quoting In re Musical Instruments, 798 F.3d at 1194). “[P]lus factors are economic actions and
13   outcomes that are largely inconsistent with unilateral conduct but largely consistent with and
14   explicitly coordinated action.” Id. (quoting In re Musical Instruments, 798 F.3d at 1194) ).
15   “There are three kinds of ‘plus factors’ on which courts most often rely to determine whether an
16   inference of conspiracy is permissible: (1) ‘evidence that the defendant had a motive to enter into
17   a price fixing conspiracy,’ (2) ‘evidence that the defendant acted contrary to its interests,’ and (3)
18   ‘evidence implying a traditional conspiracy,’ such as ‘noneconomic evidence that there was an
19   actual manifest agreement not to compete.’” In re Titanium Dioxide Antitrust Litig., 959 F. Supp.
20   2d 799, 822 (D. Md. 2013) (quoting Flat Glass, 385 F.3d at 360). Because the first two types of
21   plus factors may sometimes be consistent with unilateral, rational behavior in oligopolistic
22   markets, the third type is often most important, and it consists of “proof that the defendants got
23   together and exchanged assurances of common action or otherwise adopted a common plan even
24   though no meetings, conversations, or documents are shown.” Id. at 822-23 (quoting Flat Glass,
25   385 F.3d at 361).
26          In reviewing these alleged plus factors, it is important to stress that they must be examined
27   together, not in isolation. See In re Broiler Chicken Antitrust Litig., 290 F. Supp. 3d 772, 797
28   (N.D. Ill. 2017) (rejecting defendants’ divide-and-conquer approach of “isolating each factor, and
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 25 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   finding instances when courts have questioned their weight in determining the plausibility of
 2   conspiracy allegations” ” in favor of viewing all plus factors together “in light of the underlying
 3   premise of Plaintiffs’ claims,” i.e., the alleged conspiracy); SD3, LLC v. Black & Decker (U.S.)
 4   Inc., 801 F.3d 412, 425 (4th Cir. 2015) (rejecting approach of “pars[ing] each ‘plus factor’
 5   individually and ask[ing] whether that factor, standing alone, would be sufficient to provide the
 6   ‘more’” because “[a]ctions that might seem otherwise neutral in isolation can take on a different
 7   shape when considered in conjunction with other surrounding circumstances”); see also NFL
 8   Sunday Ticket, 933 F.3d at 1152 (“the ‘character and effect of a conspiracy are not to be judged
 9   by dismembering it and viewing its separate parts, but only by looking at it as a whole’” (quoting
10   Cont’l Ore, 370 U.S. at 698-99).
11                  1.      Trade Associations and Opportunities to Agree
12          The Court previously relied on allegations that Plaintiffs alleged that the trade associations
13   hosted meetings and provided opportunities for Defendants to maintain and enforce the
14   conspiracy. MTD Order at 22. The SCAC expands on these allegations.
15          Information Sharing: The SCAC alleges that the Surety Defendants work through the
16   Surety and Fidelity Association of America (“SFAA”) “to monitor compliance with the
17   Conspiracy.” SCAC ¶ 152. The SFAA “devised and promulgated the ‘standard rate’ of 10%, on
18   which the Surety Defendants relied to fix premiums,” expressly referring to it in their filings. Id.
19   ¶ 153. In particular, the SFAA is a clearing house through which sureties share information about
20   premiums charged and losses incurred in California, whereby the SFAA penalizes Surety
21   Defendants who fail to timely report their data. Id. ¶ 154. After the data is collected, it is
22   disseminated to the Surety Defendants. Id. It also hosted “members-only” meetings of its Bail
23   Bond Advisory Committee, id. ¶ 155, on which Defendant and lead conspirator Jerry Watson
24   serves, id. ¶ 365. In addition to sharing rate and loss data through the SFAA, the Surety
25   Defendants obtain “information regarding premiums charged that Defendants and their agents can
26   use to detect and prevent premium discounting” from the CBAA. Id. ¶¶ 139-42. The other trade
27   associations also provide venues for sureties and agents to exchange information and to identify
28   cheaters, and to train agents on the conspiracy. Id. ¶¶ 131, 133, 149-50 (GSBAA links to online
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 26 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   training that teaches “the right answer on the test: no rebates”).
 2          Meetings and Opportunities to Conspire: The SCAC also alleges that the Defendant
 3   Trade Associations host regular meetings where representatives of the sureties and bail agents,
 4   and often other trade associations, are present, with ample opportunities to conspire. SCAC
 5   ¶¶ 127-29, 132, 134, 136-37, 143-44, 149.
 6          Tightly-Knit Industry: In addition to the foregoing, SCAC alleges that the bail bond
 7   industry in California is tightly-knit and well-networked, with sureties and bail agents
 8   participating in trade associations, interacting with one another frequently, and generally having
 9   many opportunities to conspire. SCAC ¶¶ 92 (retaliation against Chad Conley “also highlights
10   the intimacy of bail industry members”); 93-100 (describing the industry’s social structure).
11   Defendants achieved what they set out to create: “a cohesive band of agents and companies,” id.
12   ¶ 359, and “cooperation among industry competitors at both the agency and surety level [which]
13   has been nothing short of inspiring,” id. ¶ 134. The resulting web of trade associations and social
14   structures provided the avenues by which Defendants created, maintained, and enforced the
15   conspiracy Carmichael described.
16                  2.      Defendants’ Invitations to Agree
17          As explained above, Defendant Carmichael admitted that “simple economics dictates” that
18   “rampant premium discounting will result in the end of the bail bond business as we know it, to
19   be replaced by a new model that properly reflects the proper balance of risk and reward.” SCAC
20   ¶ 361. Carmichael exhorted his competitors to present a united front against price cuts: “I urge all
21   of us to recognize the serious nature of the threats to our industry and work collectively to repel
22   them. Leaving profit on the table, in the form of discounts . . . is a fool’s game.” Id.
23   Participation in trade associations was one of the “important role[s] a surety must play in
24   protecting our markets.” Id. ¶ 363. Similarly, Defendant Watson described “price-cutting” as a
25   “cancer,” encouraged agents and sureties to compete with “service” instead of “cost-cutting,” and
26   referring to those who toe the conspiracy line as the “good guys.” Id. ¶¶ 369-70.
27          These exhortations are prototypical examples of statements that support a reasonable
28   inference of collective, rather than unilateral, action. See, e.g., High Fructose Corn Syrup, 295
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 27 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   F.3d at 662 (statements about “understandings” in the industry “not to undercut each other’s
 2   prices” and “support” for efforts to limit pricing, as well as references to competitors as friends);
 3   Titanium Dioxide, 959 F. Supp. 2d at 829 (citing competitor statements about industry
 4   “discipline” and the sharing of industry information as a “collective need” as relevant plus
 5   factors); In re Domestic Airline Travel Antitrust Litig., 221 F. Supp. 3d 46, 62-63 (D.C. Cir.
 6   2015) (public statements about “the importance of maintaining . . . capacity discipline within the
 7   industry” were “notable because it involves more than a mere announcement of [each
 8   defendant’s] own planned course of conduct”); see also Brown v. Pro Football, Inc., 518 U.S.
 9   231, 241 (1996) (noting that antitrust law can “permit[] judges or juries to premise antitrust
10   liability upon little more than uniform behavior among competitors, preceded by conversations
11   implying that later uniformity might prove desirable, or accompanied by other conduct that in
12   context suggests that each competitor failed to make an independent decision” (citations
13   omitted)).
14          Indeed, the Court called these statements “invitations to agree” and relied on them to hold
15   that Plaintiffs’ had alleged a plausible conspiracy. MTD Order at 22 (statements “could plausibly
16   be interpreted as inviting cooperation to prevent rebating”). Nevertheless, Defendants argue
17   against the Court’s last order by claiming there are innocent ways to read these statements, see
18   ECF No. 112 at 40, but the law is clear that Defendants’ statements “are not to be disregarded
19   because of their ambiguity; most cases are constructed out of a tissue of such statements and other
20   circumstantial, since an outright confession will ordinarily obviate the need for a trial.” High
21   Fructose Corn Syrup, 295 F.3d at 662. See also Titanium Dioxide, 959 F. Supp. 2d at 829
22   (“Ambiguous statements by competitors, taken as a whole, may support the inference of a price-
23   fixing conspiracy.”).
24          In addition, the SCAC alleges that numerous Defendants signaled they would accept these
25   invitations to conspire by expressly adopting their competitors’ fixed rates. For example, when
26   Financial Casualty & Surety, Inc. joined the market and the conspiracy, it stated that it had no
27   actuarial basis whatsoever for its proposed rates, and signaled its plan to abide by the conspiracy
28   by stating it would use the standard rate of 10% used by its California competitors. SCAC ¶ 267.
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 28 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   Numerous other sureties used similar signals. Id. ¶ 257 (Danielson National Insurance Company:
 2   proposed rates are “an adoption of current bail bond rates approved for use by Lincoln General
 3   Insurance Company”);4 ¶ 297 (Lexon “explicitly model[ed] its rate structure after those of” four
 4   competitors); ¶ 246 (Seaview stating its proposal was “an adoption of current bail bond rates
 5   approved for use by Danielson National Insurance Company” and “based on Surety Association
 6   of America (SAA) pricing”). These types of public signals also support an inference of a
 7   conspiracy. See, e.g., Home Depot, U.S.A., Inc. v. E.I. DuPont de Nemours & Co., No. 16-cv-
 8   04865-BLF, 2019 WL 3804667, at *10 (N.D. Cal. Aug. 13, 2019) (indirect communications
 9   about parallel pricing a plus factor).
10                  3.      Other Market Factors Suggesting Collusion
11          In determining whether parallel conduct is the result of collusion, courts often rely on
12   additional “evidence that the industry is conducive to oligopolistic price fixing, either
13   independently or through a more express form of collusion.” Titanium Dioxide, 959 F. Supp. 2d
14   at 822 (citation and quotation omitted). Indicators of such a market “include the homogeneous
15   and highly standardized, or commodity-like nature, of the product; a concentrated market
16   dominated by a few sellers; high barriers to new players’ entry, such as high investment or fixed
17   costs; and excess production capacity.” Id. These plus factors have also been recognized by the
18   economic literature and federal agencies tasked with enforcing the antitrust laws. See U.S. Dep’t
19   of Just. and the Fed. Trade Comm’n, Horizontal Merger Guidelines § 2.1 (2010) (“Merger
20   Guidelines”), https://www.justice.gov/atr/horizontal-merger-guidelines-0; see also Michael K.
21   Vaska, Conscious Parallelism and Price Fixing: Defining the Boundary, 52 U. Chi. L. Rev. 508,
22   510 n.19 (1985) (“Several market factors have been identified that facilitate collusion; these
23   include product homogeneity, inelastic product demand, concentration of economic power,
24   fewness of firms, and the conviviality of interfirm relationships.” (citing F.M. Scherer, Industrial
25   Market Structure and Economic Performance 199-227 (2d ed. 1980)); George A. Hay & Daniel
26   Kelley, An Empirical Survey of Price Fixing Conspiracies, 17 J.L. & Econ. 13, 14-16 (1974)));
     4
27     Danielson argues that this statement is somehow less pertinent because Lincoln General is not a
     party, ECF No. 112 at 69, but its party status is irrelevant. Lincoln General went into liquidation
28   in 2015.
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 29 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   Richard Posner, Antitrust Law: An Economic Perspective 55-62 (1976) (identifying facilitating
 2   factors including, inter alia, concentration of sellers; inelastic demand at the competitive price;
 3   barriers to entry; many customers; a standardized product; the principal firms selling at the same
 4   level in the chain of distribution; emphasis on price competition over other forms of competition;
 5   and static or declining demand over time).
 6          The following characteristics of the California bail bond market also suggest it is
 7   conducive to collusion.
 8                          a.      Extremely Low Loss Ratios
 9          The Court previously concluded that “unusually low loss ratios” serve as a plus factor that
10   reinforces the Conspiracy’s plausibility. MTD Order at 22-23, 28. The same low loss ratios are
11   alleged in the SCAC, with much more detail and supporting allegations. See, e.g., SCAC ¶ 107
12   (quoting Defendant Watson, AIA’s principal, saying, “You know how many checks has this
13   company written to pay a bail loss? Not a single one.”) (emphasis added); SCAC ¶ 206
14   (Accredited Surety would “focus on strategic expansion of its bail surety program, a class that has
15   been very profitable for the Company since its inception”); ¶ 248 (admission in Seaview’s rate
16   application that “it is not at all uncommon in the commercial bail industry for bail sureties
17   consistently to experience loss ratios at or just slightly above 0.0%”); ¶ 338 (United Fire citing
18   “the fact that the company has not had any losses since it began writing bail” (emphasis added));
19   see also SCAC ¶¶ 159, 170-171, 182-183, 193-194, 216-217, 227-228, 237-238, 260-261, 270-
20   271, 280-281, 291, 301, 310-311, 318, 328-329, 349-350.
21          These low loss ratios, on their own and relative to other insurance products, reinforce the
22   conspiracy inference. See, e.g., In re Graphics Processing Units Antitrust Litig., 540 F. Supp. 2d
23   1085, 1095 (N.D. Cal. 2007) (denying motion to dismiss and considering allegation that prices
24   were lower in comparable product markets a sufficient plus factor).
25          Defendants, however, repeat their argument that benefit-expense ratios rather than loss
26   ratios are the better measure of profitability, such that high profitability cannot be inferred based
27   on loss ratios alone. ECF No. 112 at 22. The Court previously rejected that argument when it
28   held that loss ratios were sufficient to support inference of a conspiracy, so Defendants’ repetition
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 30 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   here is nothing more than a disguised and improper motion for reconsideration. MTD Order at
 2   22-23, 28. Nevertheless, even without considering loss ratios, Defendants’ own admissions, cited
 3   above, confirm the uniquely—and, absent a conspiracy, inexplicably—profitable and low-risk
 4   nature of the bail bond industry. See, e.g., SCAC ¶ 107 (Seaview stating that “sureties
 5   consistently incur extremely low losses”) (emphasis added).
 6          Defendants nevertheless argue that, once the full scope of their costs is considered, the
 7   profitability of their bail bond business is lower than their loss ratios would suggest. Plaintiffs
 8   allege, however, that bail bond prices in California are “nowhere near the very small marginal
 9   costs of production, and bear[] no reasonable relationship to the near zero risk of loss to the
10   surety.” SCAC ¶ 4. Plaintiffs also allege that “CDI estimates that ‘[t]he business costs of a bail
11   bond company are typically 20% of the bail fee to be paid to the surety company,’ meaning that
12   gross profit margins may be as high as 80%.” Id. ¶ 110. These margins are not comparable to
13   any “competitive insurance market.” Id. ¶ 111. These allegations must be accepted as true at the
14   pleading stage. Knievel, 393 F.3d at 1072.
15          Defendants invite the Court to perform a forensic analysis of Continental Heritage’s line
16   item entries on a financial statement for a single year to demonstrate that Plaintiffs have not
17   accounted for all relevant costs. ECF No. 112 at 22. That task, however, is best reserved for
18   expert analysis and discovery. In any case, the financial statement in question does not rebut
19   Plaintiffs’ allegations of unusually high profit margins and low loss ratios because it does not
20   have sufficient information to either (1) differentiate costs specific to bail bonds from costs
21   associated with Continental Heritage’s other lines of surety insurance or product liability claims
22   (see, e.g., ECF No. 111-1 at 288 (Defs.’ Ex. 52)),5 nor (2) demonstrate that costs associated with
23   bail bonds are unusually high compared to other insurance products, such that comparison of bail
24   bond loss ratios to those of other insurance products are unreliable.
25          Defendants’ also rely on hearsay outside the pleadings from the insurance rating service
26   A.M. Best to argue that sureties have high expenses because agents retain the majority of the sale
     5
27     In other CDI filings, Continental Heritage explains that its “specialty surety programs . . .
     include bail, landfill closure and post closure bonds, standard and non-standard contract surety
28   and waste collection bonds.” Plfs.’ RJN, Ex. 8 at 1 (internal numbering).
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 31 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   as a commission. ECF No. 112 at 23. Defendants have not requested judicial notice of this
 2   material (nor would that be appropriate), so it should be ignored. In any case, the statement
 3   merely highlights why the benefit-expense ratios Defendants advocate are misleading. The
 4   relevant data points for determining how profitable bail bonds are would be the losses paid out
 5   (i.e., the riskiness of each bail bond) and the hard, out-of-pocket costs associated with selling
 6   them (e.g., advertising, transactional costs, etc.). Agent commissions are different: they reflect
 7   how sureties and bail agents split their supra-competitive profits, not how much it costs to sell or
 8   secure a bail bond. Thus, commissions are irrelevant to evaluating the overall profitability of bail
 9   bonds.
10            Finally, Defendants ask why the SCAC uses California loss ratio data in some instances
11   and national data in others. ECF No. 112 at 23-24. The reason is that Defendants have refused to
12   engage in discovery, so Plaintiffs could only rely on publicly-available CDI submissions which
13   include California-specific bail bond numbers in only certain instances. Indeed, Plaintiffs
14   attempted to purchase data from the same A.M. Best on which Defendants rely, but A.M. Best
15   refused to provide it unless Plaintiffs agreed not to use it in litigation. SCAC ¶ 389. In any case,
16   loss ratios cannot be 0% nationwide if they are not also 0% in California, so the nationwide data
17   suffices to show that California loss ratios were also low. Id. ¶ 110. Relatedly, Defendants
18   mistakenly cite Oliver v. SD-3C LLC, for the proposition that Defendants’ similar loss ratios
19   outside California somehow foreclose collusive conduct in California, but Oliver addressed a
20   different question: whether a conspiracy between some competitors is plausible when “the prices
21   and market shares of eleven other manufacturers, with a combined 70% worldwide market share,
22   also moved in parallel on a worldwide scale . . . .” No. 11-cv-01260-JSW, 2016 WL 5950345, at
23   *6 (N.D. Cal. Sept. 30, 2016) (emphasis added). Here, the consistency of Defendants’ loss ratios
24   outside California only suggests that they might also be colluding in other markets.6 The low loss
25   ratios, therefore, are another plus factor suggesting the existence of a conspiracy.
26

27
     6
       It is worth noting that not every state permits bail agents to rebate, and that Defendants may
28   have immunity under the laws of other states that they do not have in California.
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 32 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1                           b.      High Barriers to Entry
 2            The Court has already recognized that barriers to entry can suggest a market susceptible to

 3   price-fixing. MTD Order at 22; see also In re Lithium Ion Batteries Antitrust Litig., No. 13-MD-

 4   2420 YGR, 2014 WL 309192, at *10 (N.D. Cal. Jan. 21, 2014); Flash Memory, 643 F. Supp. 2d

 5   at 1142; In re Static Random Access Memory (SRAM) Antitrust Litig., 580 F. Supp. 2d 896, 902–

 6   03 (N.D. Cal. 2008). “For antitrust purposes, a barrier to entry is best defined as any factor that

 7   permits firms already in the market to earn returns above the competitive level while deterring

 8   outsiders from entering.” Areeda ¶ 420a.

 9            Here, Plaintiffs allege that California’s bail bond market is characterized by high barriers

10   to entry because a surety must first be licensed by the state of California, which requires a firm to

11   meet certain capital reserve requirements. See 10 C.C.R. § 2275; SCAC ¶¶ 82-84. Further,

12   regulatory approval is not an easy process; Defendant Universal Fire & Casualty, for example,

13   complained that it had difficulty obtaining approval. SCAC ¶ 83 (“This is my 5th time trying to

14   get our application approved, so hints you can give me would be greatly appreciated.”). In

15   addition to financial and regulatory barriers to entry, prospective entrants face a practical

16   challenge: California does not permit sureties to sell bail bonds directly to consumers, but rather

17   requires them to work through licensed bail agents. Cal. Ins. Code § 1800(a). Thus, new entrants

18   not only need to have sufficient capital to lawfully sell bail bonds, but must also establish a

19   network of agents to sell them. SCAC ¶ 84. Together, these constitute barriers that deter market

20   entry.

21            In response, Defendants argue that there can be no barriers to entry where the number of

22   licensed sureties doubled from 2004 to 2019, citing CDC Technologies, Inc. v. IDEXX

23   Laboratories, Inc., 7 F. Supp. 2d 119 (D. Conn. 1998). See ECF No. 112 at 29. But barriers to

24   entry are a matter of degree, and their significance depends on the type of antitrust claim asserted.

25   See Areeda ¶ 420b (noting that monopolization claims “require robust proof of high entry

26   barriers” whereas “a naked cartel” “can be both profitable and socially harmful even in the

27   presence of modest entry barriers”). CDC Technologies is therefore inapposite because it

28   involved a monopolization claim (not price-fixing) at summary judgment, so evidence of entry by

                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 33 -                          JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   another competitor defeated the plaintiff’s claim that the defendant exercised monopoly power. 7
 2   F. Supp. 2d at 130.
 3             In contrast, here, Plaintiffs do not cite barriers to entry in an attempt to show that
 4   Defendants exercised monopoly power, but rather to show that the bail bond market’s structure
 5   was conducive to collusion. Defendants’ observation about the number of sureties who entered
 6   the market after 2004, then, actually bolsters an inference of collusion by both pre-existing and
 7   new market entrants. That is because the 10% standard rate was profitable enough to attract new
 8   entrants, over and over, for years. Areeda ¶ 420a; see also High Fructose Corn Syrup, 295 F.3d
 9   at 662 (“A price-fixing conspiracy increases the attractiveness of entry into a market by creating a
10   wedge between price and cost.”). Further, the entry of new competitors into a market is generally
11   expected to bring prices down to the equilibrium level as new entrants compete to gain a foothold.
12   Areeda ¶ 420a (“In the perfectly competitive model, prices above the competitive level attract
13   entry until the newcomers restore total market output to the competitive level, thus bringing about
14   competitive performance.”). But here, none of the 11 sureties who entered the market during the
15   alleged conspiracy period sought to reduce the “standard” bail bond premium rate, even as they
16   were working to establish a foothold in the market. The fact that 11 sureties chose to join the
17   market despite barriers to entry, and without reducing prices to break into the market, confirms
18   the market’s susceptibility to collusion and that bail bond prices were well above competitive
19   levels.
20                            c.      Homogeneity of Bail Bonds
21             Commodity markets are widely recognized to be more susceptible to collusion. See, e.g.,
22   United States v. Container Corp. of Am., 393 U.S. 333, 337 (1969) (market conducive to
23   collusion where “[t]he product is fungible and the competition for sales is price”); SRAM, 580 F.
24   Supp. 2d at 902-03 (same); Titanium Dioxide, 959 F. Supp. 2d at 822; Flat Glass, 385 F.3d at
25   361; High Fructose Corn Syrup, 295 F.3d at 656-57; see also Todd v. Exxon Corp., 275 F.3d 191,
26   209, 211 (2d Cir. 2001) (“[I]t is less realistic for a cartel to establish and police a price conspiracy
27   where it is difficult to compare the products being sold.”).
28             The SCAC alleges that bail bonds are homogeneous products, meaning that a bail bond
                                                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                       - 34 -                          JOINT MOTION TO DISMISS
                                                                                       CASE NO. 4:19-CV-00717-JST
 1   sold by one agent or surety is just as good as a bail bond from another, so consumers are likely to
 2   make their purchase decisions based primarily on price. See SCAC ¶¶ 68-72. Moreover, there is
 3   no substitute for a bail bond: when pre-trial release is conditional on posting bond and the
 4   accused cannot afford to post the whole bond out-of-pocket, a bail bond arranged by a bail agent
 5   and underwritten by a surety is the only way out of jail. Id. ¶ 71. The fact that all bail bonds are
 6   the same to consumers supports an inference that the market is conducive to collusion. Titanium
 7   Dioxide, 959 F. Supp. 2d at 826 (finding product was homogeneous where “price was the most
 8   important factor for . . . customers, since there are few qualitative differences in the products sold
 9   by the Defendants”).
10          Defendants do not dispute that bail bonds are commodity-like products. Instead, they rely
11   on Jones v. Micron Technology, Inc., 400 F. Supp. 3d 897 (N.D. Cal. 2019), to argue that, in an
12   oligopolistic commodity market, firms are likely to monitor and mimic one another’s behavior to
13   maintain stable market share, even absent an agreement—an economic phenomenon called
14   “interdependence.” ECF No. 112 at 25 (quoting Jones, 400 F. Supp. 3d at 917). Jones is
15   inapposite, however. It involved an oligopoly of just three DRAM manufacturers. In contrast,
16   this case involves a market of up to 20 sureties at different times. Jones recognizes that
17   interdependent pricing is less likely to result in stable supracompetitive prices as the number of
18   firms increase. 400 F. Supp. 3d at 917 (“[A]s the number of firms in a market declines, it also
19   becomes increasingly likely that lawful conscious parallel behavior or interdependent pricing
20   (following each other’s pricing decisions) will occur without prior agreement.”).
21          In addition, Jones involved a different market scenario: an alleged attempt by three
22   DRAM manufacturers to drive up prices by reducing supply, with one firm taking the lead and
23   the others following. 400 F. Supp. 3d at 919. Because all the firms were established and there
24   were only three market players, the court’s reasoning that the move could have resulted from
25   unilateral action intended to stabilize each firm’s market share (i.e., firms simply copying one
26   another without any agreement) is understandable. Id. (oligopolists might not cut prices because
27   they know other oligopolists will immediately follow, resulting in the same market share with
28   lower profits). In contrast, here, 11 sureties joined the market between 2004 and 2019; having no
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 35 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   market share, the rational economic decision would have been to gain a foothold by competing on
 2   price, but they inexplicably did not. SCAC ¶¶ 101-118, 227-28, 248-49, 260-61, 268, 270-71,
 3   280-81, 291, 301, 310-11, 318, 328-29, 338, 349-51. Further, when several joined the market,
 4   they signaled to others that they would charge the fixed standard rate, reassuring their purported
 5   competitors that they would not rock the conspiracy boat. See, e.g., SCAC ¶¶ 268 (Financial
 6   Casualty stated its rates were based on those used by 8 then-active competitors and that “[n]ew
 7   insurance company rate filings for bail bond surety [including its own] . . . are essentially ‘ME
 8   TO[O]’ filings”), 257 (Danielson National stating it was “adopt[ing] current bail bond rates
 9   approved for use by [former competitor] Lincoln General Insurance Company”); 297 (Lexon
10   explicitly modeled its rate structure on those of other competitors, including Sun Surety); 351
11   (Williamsburg stated that its rates “were determined by reviewing and are the same as those filed
12   and approved by [then competitor] Western Insurance Company”); 246 (Seaview stated its rates
13   were based on SFAA pricing and Danielson National’s rates); 343 (Universal Fire stated its rates
14   were based on “data obtained from the California Bail Agents Association and rates that have
15   been filed by and are in line with our competitors”).
16          Finally, Jones had nothing like the factual context here, including invitations to collude in
17   which leading competitors described the conspiracy and urged each other to join, followed by
18   parallel conduct matching that invited conspiracy. 400 F. Supp. 3d at 919 (contrasting
19   “circumstances where defendants have called upon their competitors to ‘exercise’ discipline and
20   therefore invited them to behave in a certain way”).
21                          d.     Inelastic Demand for Bail Bonds
22          Demand for a product is inelastic when it is not sensitive to price, meaning that market-
23   wide demand is a function of something other than price, such as necessity. SCAC ¶ 75. A
24   market characterized by inelastic demand is widely recognized to be more conducive to collusion
25   because sellers are more likely to get away with supracompetitive prices without a corresponding
26   drop in market demand. See, e.g., Container Corp., 393 U.S. at 337 (citing inelastic demand
27   where “buyers place orders only for immediate, short-run needs”); Merger Guidelines ¶ 2.212.
28          Here, a consumer either purchases a bail bond to secure a person’s release from jail, or
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 36 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   does not and the individual remains in detention. SCAC ¶ 2. There is no substitute for a bail
 2   bond, and thus the total number of bail bonds demanded does not depend upon price, but rather
 3   the number of arrests and the bonds required by courts. Id. ¶ 76.
 4          Defendants do not dispute that market-wide demand is unaffected by price, nor could
 5   they. SCAC ¶ 76 (Sun Surety rate filing stating that “[i]n the court appearance bond industry,
 6   price has no effect on the volume of business written”) (emphasis added). Instead, they argue
 7   that inelasticity of demand makes a conspiracy less likely because “a firm that cuts its prices may
 8   easily wind up serving the exact same customers as it did before, only at lower prices and profits”
 9   because “[i]ts competitors may not match the price cut, and the firm will be left worse off.” ECF
10   No. 112 at 26. In fact, the opposite is true: if competitors do not match price cuts, the firm is
11   better off because lower prices grow market share. SCAC ¶ 116. That is why Plaintiffs allege
12   that while market-wide demand for bail bonds is not affected by price, “demand for a particular
13   surety’s product would be elastic” because “if one surety increased its prices, consumers would
14   flock to its competitors” and vice versa. SCAC ¶ 77.
15          Defendants make a specious argument that this allegation is “contradicted” by other
16   allegations supposedly “contending that price is not a significant factor in the decision making of
17   an individual bail bond purchaser.” ECF No. 112 at 26, n.13 (citing SCAC ¶¶ 66, 75-76). That is
18   not what the cited paragraphs state. Paragraph 66 merely observes that the typical consumer is
19   desperate, lacks market knowledge, and, because of Defendants’ conspiracy to suppress rebating,
20   is unaware that prices are anything but fixed by law and non-negotiable. Paragraphs 75 and 76
21   merely explain why market-wide demand is inelastic. None of them contradict Paragraph 77, and
22   the SCAC repeatedly makes clear that price is elastic as between competing bail bond providers.
23   See, e.g., SCAC ¶¶ 113-118.
24          Defendants also argue that their virtually uniform and actuarially-unjustified “standard”
25   10% premium rate and rebate suppression efforts are less likely to be the product of collusion in
26   an inelastic commodity market because in such a market price cuts are likely to be matched
27   immediately by competitors, resulting in a long-term decline of all firms’ profits, even if the
28   short-term effect is a gain in market share. ECF No. 112 at 26-27. Thus, according to
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 37 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   Defendants, it is perfectly rational to expect that 20 sureties would independently and
 2   coincidentally adopt or maintain their standard bail bond premium at 10% and refrain from
 3   rebates of any kind.
 4            This argument stretches credulity. If it were true, every commodity market with dozens of
 5   competitors would also price that way; but they do not, because of the forces of competition. For
 6   example, OPEC consists of 13 member countries that together account for approximately 80% of
 7   the world’s oil reserves. See OPEC, OPEC share of world crude oil reserves, 2018 (2019),
 8   https://www.opec.org/opec_web/en/data_graphs/330.htm. OPEC exists for a reason: “to co-
 9   ordinate and unify petroleum policies among Member Countries, in order to secure fair and stable
10   prices for petroleum produces,” i.e., to fix prices. See OPEC, Brief History,
11   https://www.opec.org/opec_web/en/about_us/24.htm (last visited July 13, 2020). Even despite
12   OPEC, member nations sometimes aggressively undercut each other, causing market prices to
13   plummet (such as the recent price war between Saudi Arabia and Russia). See Clifford Krauss &
14   Stanley Reed, Oil Prices Dive as Saudi Arabia Takes Aim at Russian Production, N.Y. Times
15   (Mar. 8, 2020), https://www.nytimes.com/2020/03/08/business/saudi-arabia-oil-prices.html.
16            The OPEC example demonstrates that coordination is usually needed to maintain prices at
17   supra-competitive levels. Defendant Carmichael said it best: “if left unchecked, rampant
18   premium discounting will result in the end of the bail bond business as we know it, to be replaced
19   by a new model that properly reflects the proper balance of risk and reward. Simple economics
20   dictates it.” SCAC ¶ 87. The same would have happened here, particularly in light of Plaintiffs’
21   allegations—and several Defendants’ acknowledgement—that the Surety Defendants’ premium
22   rates have no actuarial basis, rarely result in losses to either bail agents or sureties, and result in
23   very high profit margins otherwise unheard of in the insurance industry. See Section IV.C.3.a,
24   supra.
25            The cases cited by Defendants involved very different factual scenarios and often
26   procedural postures. For example, E.I. du Pont de Nemours & Co. v. F.T.C., dealt with the
27   Second Circuit’s review of an FTC order issued after an administrative trial under the Federal
28   Trade Commission Act, not the Sherman Act, and where the FTC “concede[d] that the petitioners
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                      - 38 -                          JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   did not engage in the challenged practices by agreement or collusively” but that “[e]ach acted
 2   independently and unilaterally.” 729 F.2d 130, 140 (2d Cir. 1984). The case thus says nothing
 3   about what is required to allege a plausible conspiracy.
 4          Similarly, in Kleen Products, the court held that plaintiffs, at summary judgment, had
 5   failed to rule out the possibility that the defendants’ pricing decisions reflected interdependent
 6   oligopoly behavior rather than a conspiracy because the market characteristics they identified
 7   (inelastic demand and homogenous products) were neutral in that context. Kleen Prods., LLC v.
 8   Int’l Paper, 276 F. Supp. 3d 811, 823 (N.D. Ill. 2017). But whereas in Kleen Products the firms
 9   involved were already established (such that competitors would have been expected to match
10   price cuts so that market shares would remain stable), id. at 823, in this case, Plaintiffs allege that
11   even new market entrants who needed to gain market share refrained from price competition even
12   though profit margins were exceptionally high. See, e.g., SCAC ¶¶ 7, 227-28, 248-49, 260-61,
13   268, 270-71, 280-81, 291, 301, 310-11, 318, 328-29, 338, 349-51. Natural interdependence is not
14   the only plausible explanation. Notably, at the motion to dismiss stage, even the Kleen Products
15   court held that the plaintiffs had alleged a plausible conspiracy based on those same market
16   factors. Kleen Prods., LLC v. Int’l Paper, 775 F. Supp. 2d 1071, 1079 (N.D. Ill. 2011) (holding
17   that the defendants’ explanation that follow-the-leader price-hikes in an oligopoly market could
18   be the result of unilateral, rational decisions “may be plausible—but that does not negate the
19   plausibility of Plaintiffs’ competing version”).
20          Defendants also cite Reserve Supply Corp. v. Owens-Corning Fiberglas Corp., but that
21   case was also decided at summary judgment and involved three competitors in the oligopoly
22   market for residential fiberglass insulation who could easily and rapidly match one another’s
23   pricing decisions, thereby limiting any competitor’s ability to gain market share through price
24   cuts. 971 F.2d 37 (7th Cir. 1992). In contrast, here, there are twenty Surety Defendants and the
25   Sureties must first prepare, submit, and receive approval for a rate application from CDI before
26   they may change their bail bond rates, which form the benchmark for discounts. SCAC ¶ 21.
27          Finally, Defendants cite In re LTL Shipping Services Antitrust Litigation, but that case
28   involves very different facts. No. 1:08-MD-WSD, 2009 WL 323219 (N.D. Ga. Jan. 28, 2009).
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 39 -                          JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   The plaintiffs there alleged that the defendant freight companies conspired to fix fuel surcharges
 2   based on nothing more than the fact that the defendants publicly posted their surcharge rates and
 3   allegedly charged rates that exceeded the cost of fuel. Id. at *1. But that was insufficient to
 4   plausibly infer a conspiracy where the surcharges coincided with 50%-200% industry-wide
 5   increases in the cost of diesel fuel (and thus it was rational that all would raise their surcharges to
 6   cover growing costs), and where the plaintiffs alleged that the defendants had slim profit margins
 7   (and thus very little incentive to cut prices). Id. at *15. In contrast, here, Plaintiffs allege
 8   exorbitant profit margins unlike other insurance products; there is no cost-based explanation for
 9   the profit margins in light of the very low risk of default; and not even new market entrants who
10   needed to gain market share attempted to compete on price.
11                           e.      Regularity of Bail Bond Sales
12           Defendants do not dispute or address Plaintiffs’ allegations that bail bond sales are small,
13   frequent, and regular; that all Sureties know the filed rates sought and applied by other Sureties;
14   and that the Sureties monitor rebating practices through data shared through trade associations.
15   See SCAC ¶¶ 78-79, 89, and 139. That matters for two reasons: first, when transactions are
16   small, frequent, and regular, it is less profitable to cheat on individual transactions, in contrast to
17   industries where individual transactions are infrequent, have significant size, and may involve
18   long-term contracts, such that a firm stands to gain a lot by cheating only on a single transaction;
19   and, second, as a result of the first point, firms stand to gain from cheating only if they cheat “in a
20   substantial way,” but it is then difficult to do so “without the knowledge of rivals and without the
21   opportunity for rivals to react.” Merger Guidelines ¶ 2.12. Accordingly, this factor also weighs
22   in favor of inferring a conspiracy.
23                           f.      Identical Production Costs
24           Defendants do not dispute Plaintiffs’ allegations that bail bonds have essentially identical
25   production costs, which follows from the fact that bail bonds are fungible. SCAC ¶¶ 80-81. This
26   factor also suggests a market structure conducive to collusion because when competitors have
27   similar costs, it is easier for them to determine the optimal, industry-wide profit-maximizing
28   price. Id. Further, the fact that products and costs are essentially identical supports an inference
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 40 -                           JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   of collusion where the sale price is well above the cost of production, as plaintiffs allege here, see
 2   Section IV.C.3, supra. See High Fructose Corn Syrup, 295 F.3dat 658 (noting that fungible
 3   products with similar production costs make collusion more feasible); cf. Merger Guidelines
 4   ¶ 2.11.
 5             Nevertheless, Defendants argue that this factor “does not suggest a conspiracy because
 6   firms with similar cost structures would naturally be expected to arrive at similar pricing
 7   decisions.” ECF No. 112 at 27. As support, Defendants cite LTL Shipping, a price-fixing case
 8   regarding fuel surcharges, but there the plaintiffs alleged that the industry “has slim profit
 9   margins,” and diesel fuel prices rose between 50-200% for all the defendants when they
10   announced corresponding hikes in fuel surcharges. 2009 WL 323219, at *14-15. Those
11   contextual facts rendered an inference of conspiracy less plausible. Id. In contrast, here,
12   Defendants have inexplicably high profit margins, no significant cost increases, and therefore a
13   strong individual incentive to cut prices to gain market share. See Section IV.C.3.a, supra.
14                            g.      High Concentration
15             It is well-recognized that “[s]ignificant market concentration makes it easier for firms in
16   the market to collude, expressly or tacitly, and thereby force price above or farther above the
17   competitive level.” FTC v. H.J. Heinz Co., 246 F.3d 708, 724 (D.C. Cir. 2001) (citation and
18   quotation omitted). See also Batteries, 2014 WL 309192, at *10; In re Cathode Ray Tube (CRT)
19   Antitrust Litig., 738 F. Supp. 2d 1011, 1018 (N.D. Cal. 2010); Flash Memory, 643 F. Supp. 2d at
20   1142, 1145; SRAM, 580 F. Supp. 2d at 902-03; Black & Decker, 801 F.3d at 432; see also Merger
21   Guidelines ¶ 2.0.
22             Here, at all times of the Conspiracy, there were 20 or fewer Surety Defendants in
23   California, and several of them were affiliated—constructively, then, there were only 16
24   competing groups of sureties. Defendants claim that Plaintiffs’ allegation of a concentrated
25   market is “contradicted by the fact that over the putative class period, the number of
26   participants . . . allegedly more than doubled,” ECF No. 112 at 9, but that alone does not refute
27   the claim of concentration. This market was sufficiently concentrated for Defendants to sustain
28   the conspiracy. See, e.g., Black & Decker, 801 F.3d at 442 (Wynn, J., concurring) (“Large
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                      - 41 -                          JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   antitrust conspiracies have not only existed but have been caught—a perfect example being the
 2   famous international vitamin scandal of the 1990s—which involved 21 firms engaged in a
 3   conspiracy that lasted over a decade[.]”).
 4                          h.      Lack of Technological Change
 5          Defendants do not dispute or address Plaintiffs’ allegations that the rate of technological
 6   change in the bail bond market is essentially zero. See SCAC ¶¶ 73-74. Markets with a low rate
 7   of technological innovation are more conducive to collusion because they make it easier to reach
 8   and maintain stable agreements, whereas markets characterized by frequent or rapid technological
 9   advancement require frequent renegotiation, may alter production costs, or may otherwise alter
10   the incentives of various competitors. Id. ¶ 73; see also William E. Kovacic, Antitrust Analysis of
11   Joint Ventures and Teaming Arrangements Involving Government Contractors, 58 Antitrust L.J.
12   1059, 1096 (1990) (“Accumulated experience to date and the economic literature dealing with the
13   behavior of firms in industries characterized by rapid technological change . . . suggest that such
14   collusion is unlikely.”). This factor, too, supports an inference of collusion.
15                          i.      Easily-Detectable Defections
16          Defendants do not dispute Plaintiffs’ allegations that defections from the alleged
17   conspiracy are easily detectable because bail bond pricing decisions are easily monitored through
18   CDI public rate filings, monitoring of any public advertisements concerning rebates, and by the
19   Surety Defendants’ proactive efforts to track rebating practices. SCAC ¶¶ 88-92. Indeed, one
20   bail agent complained that the “good ol boys’ club” “came after [his] license for trying to save
21   clients money” through lawful rebates. Id. ¶ 92. Such price transparency is another factor
22   making a market more conducive to collusion by making defections easier to detect. See, e.g.,
23   Text Messaging, 630 F.3d at 628 (allegation of price-fixing was plausible where, inter alia,
24   defendants allegedly exchanged pricing information and cheating could be detected “without
25   having to create elaborate mechanisms”); JTC Petroleum Co. v. Piasa Motor Fuels, Inc., 190
26   F.3d 775, 777 (7th Cir. 1999) (noting that “the conditions for collusion are ripe” where cheating is
27   “readily observable”); see also Areeda ¶ 2024a (“[P]osted prices can facilitate collusion . . . by
28   making prices public and readily verifiable by rival sellers”); Andrew M. Rosenfield, The Use of
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 42 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   Economics in Antitrust Litigation and Counseling, 1986 Colum. Bus. L. Rev. 49, 56 (1986)
 2   (“Cheating is the death-knell of almost all attempts at collusion. Thus, the ability of rival sellers
 3   to detect secret price-cutting or cheating will determine the likelihood of successful collusion; the
 4   easier it is for sellers to detect price cutting, the more stable the collusion will be and therefore the
 5   more likely it is to persist.”); Merger Guidelines ¶ 2.12.
 6           Rather than dispute that price changes are detectable, Defendants instead rely on LTL
 7   Shipping for the proposition that “any firm that even considers trying to compete on price knows
 8   that its competitors will both know about its price cut and be able to rapidly match it, ensuring a
 9   swift market re-set if the price cut proves profitable.” ECF No. 112 at 27-28. However, as
10   explained above, here (1) new entrants who need to gain market share failed to compete on price,
11   unlike in LTL where there was no new entry; (2) Defendants’ had inexplicably high profit
12   margins, unlike in LTL where profit margins were “slim”; and (3) Surety Defendants here may
13   not necessarily be able to match price cuts immediately as adjusting their premium rates requires
14   first seeking and obtaining regulatory approval.
15                           j.      Defendants Retaliated Against Cheaters
16           The SCAC alleges that the bail bond industry has “punish[ed] would-be mavericks.”
17   SCAC ¶ 92. In particular, bail agent Chad Conley published an online post in 2014 explaining
18   that “bail bonds are regulated under Proposition 103, which provides for premium rebates as long
19   as they are not unfairly discriminatory.” Id. In response to a commenter, Mr. Conley explained
20   that when he attempted to provide lower prices through rebates, he faced “pressure from a ‘good
21   ol boys’ club,’ which ‘came after [his] license for trying to save clients money.’” Id. Similarly,
22   Plaintiffs cite numerous examples of industry actors defaming any bail agents who offer rebates
23   and discounts as law-breakers. See, e.g., SCAC ¶¶ 381 (Defendant All-Pro stating that “all bail
24   agents charge the same rates” and “[f]ailure to charge the proper rate for a bail bond is a crime”);
25   Plfs.’ RJN, Ex. 1. Such evidence that non-compliant market actors were punished by the cartel
26   supports an inference of conspiracy. See, e.g., Lifewatch Servs. Inc. v. Highmark Inc., 902 F.3d
27   323, 334 (3d Cir. 2018) (reversing order granting dismissal of antitrust conspiracy because
28   plaintiff alleged that one conspirator faced retaliation when it deviated from agreement on the
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 43 -                           JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   basis that “[c]oncerted action is established . . . [by] proof of a causal relationship between
 2   pressure from one conspirator and an anticompetitive decision of another conspirator” (citation
 3   and quotation omitted)).
 4                              *                      *                       *
 5          In sum, the foregoing plus factors, considered together and in the light most favorable to
 6   the Plaintiffs, support a plausible inference that the Surety Defendants’ parallel conduct resulted
 7   from collusion. Further, to the extent Defendants argue that there may be an innocent explanation
 8   for their conduct, they have misconstrued the Rule 12(b)(6) standard. This is not a motion for
 9   summary judgment. This is a motion to dismiss, and the SCAC includes “enough fact[s] to raise
10   a reasonable expectation that discovery will reveal evidence of illegal agreement.” Twombly, 550
11   U.S. at 556. Plaintiffs are not required to establish that a conspiracy is the most likely
12   explanation at the pleading stage, nor that it is the only plausible explanation. Plaintiffs’ burden
13   is simply to allege sufficient facts so that conspiracy is a plausible inference. Starr, 652 F.3d at
14   1216 (motion to dismiss must be denied when both the plaintiff and defendant’s explanations are
15   plausible, unless the “defendant’s alternative explanation is so convincing that plaintiff’s
16   explanation is implausible” (emphasis in original)); Flash Memory, 643 F. Supp. 2d at 1145
17   (noting that although the defendants’ alternative explanation “ultimately may prove to be valid,
18   the Court cannot resolve this issue on the merits at this juncture”).
19          D.      The SCAC Sufficiently Alleges the Participation of Each Defendant
20                  1.      The Surety Defendants
21          The Court previously held that Plaintiffs’ First Amended Complaint did “not sufficiently
22   allege each surety Defendant’s ‘role in the alleged conspiracy.’” MTD Order at 24-25 (quoting
23   TFT-LCD, 586 F. Supp. 2d at 1117), particularly with respect to “the 17 surety Defendants who
24   are mentioned by name only in the caption and in the list of parties.” Id. at 25. The Court did not
25   at that time review the sufficiency of the particular allegations against the other surety
26   Defendants, but rather dismissed all Surety Defendants with leave to amend. Id.
27          Plaintiffs have now addressed the deficiencies previously identified by the Court. The
28   SCAC contains a separate section regarding each Surety Defendant, the date it allegedly entered
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 44 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   the market and joined the conspiracy, the parallel conduct in which it engaged (including the
 2   “standard” premium rates filed and anti-rebating practices), data about loss ratios, trade
 3   association participation, and applicable economic plus factors. The relevant paragraphs for each
 4   Surety Defendant are cited in the following chart:
 5
           Surety Defendant                               SCAC Paragraphs
 6

 7         Accredited Surety and Casualty                 7-8, 19, 202-12
           Company, Inc.
 8

 9         American Contractors Indemnity                 7, 21, 135, 152, 180-90
           Insurance Company
10

11
                                                          7, 23, 45, 62, 74, 86-87, 90, 95, 110,
12         American Surety Company                        112, 124, 127-29, 132-35, 152, 156-65,
                                                          358-63
13

14         Allegheny Casualty Company,                    7-8, 20, 22, 29, 44, 107, 127, 132, 152,
           International Fidelity Insurance               166-79, 364-70
15         Company, and AIA, Holdings, Inc.

16
           Bankers Insurance Company                      7-8, 24, 47, 127, 132, 135, 191-201, 379
17

18         Continental Heritage Insurance                 7, 25, 107, 235-44
           Company
19

20         Danielson National Insurance Company           7, 26, 257-66

21
           Financial Casualty & Surety, Inc.              7-8, 27, 103, 149, 267-77
22

23         Indiana Lumbermens Mutual Insurance            7-8, 28, 152, 278-88
           Company
24

25         Lexington National Insurance                   7, 30, 146-49, 152, 213-24
           Corporation
26

27         Lexon Insurance Company                        7-8, 31, 152, 289-98
28
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 45 -                           JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1
           Surety Defendant                             SCAC Paragraphs
 2

 3         North River Insurance Company                7-8, 32, 147, 152, 231, 299-307
 4
           Philadelphia Reinsurance Corporation         7, 33, 308-15
 5

 6                                                      7, 34, 42, 48, 107, 152, 245-256, 371,
           Seaview Insurance Company                    377
 7

 8         Seneca Insurance Company                     7-8, 35, 152, 225-34
 9

10         Sun Surety Insurance Company                 7-8, 36, 76, 127, 132, 316-25

11
           United States Fire Insurance Company         7-8, 37, 147-48, 152, 231, 326-35
12

13         Universal Fire & Casualty Insurance          7-8, 38, 83, 139, 152, 336-46
           Company
14

15         Williamsburg National Insurance              7, 39, 152, 347-57
           Company
16

17          Instead of addressing these substantive and substantial amendments, Defendants falsely

18   assert that Plaintiffs merely “copy and paste the same set of allegations against each Surety

19   Defendant.” ECF No. 112 at 7. But the similarities in the allegations result not from some

20   improper group pleading, but rather from the Surety Defendants’ remarkably parallel behavior.

21          Defendants also claim that there is no plausible conspiracy because the SCAC does not

22   allege “how any particular Surety Defendant was brought into the conspiracy, much less how the

23   conspiracy was able to more than double in size.” ECF No. 112 at 6. But these details are not

24   required to state a plausible claim. Defendants rely on Kendall v. Visa USA, Inc., 518 F.3d 1042,

25   1048 (9th Cir. 2008), but that case merely stated that the complaint should answer “the basic

26   questions: who, did what, to whom (or with whom); where, and when?” Here, the answers are

27   that the Surety Defendants (who) agreed to fix bail-bond prices (what) with one another (with

28   whom) in California (where) in 2004 or at the time of subsequent market entry (when). That sets

                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 46 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   this case apart from Kendall, where other than a conclusory allegation that the defendant banks
 2   “knowingly, intentionally and actively participated in an individual capacity in the alleged
 3   scheme” to fix credit card interchange fees, “no facts [were] alleged to support such a
 4   conclusion.” 518 F.3d at 1048 (citation and quotation omitted).
 5          Defendants also fault Plaintiffs for not including more detail about “illicit conspiratorial
 6   communications,” “who attended the [conspiratorial] meetings,” and the number and nature of
 7   those meetings, ECF No. 112 at 13, but the Court has already rejected that argument, holding that
 8   Plaintiffs “need not plead each defendant’s involvement in the alleged conspiracy in elaborate
 9   detail, but must simply include allegations specific to each defendant alleging that defendant’s
10   role in the alleged conspiracy.” MTD Order at 23 (quoting TFT-LCD, 586 F. Supp. 2d at 1117).
11   Plaintiffs have done just that. To the extent Defendants have cited cases where plaintiffs were
12   able to allege details about such secret meetings because they had the benefit of discovery or
13   government investigations, those cases do not purport to set a floor for what must be alleged to
14   meet the Twombly standard. See, e.g., In re TFT-LCD (Flat Panel) Antitrust Litig., 599 F. Supp.
15   2d 1179 (N.D. Cal. 2009) (denying motion to dismiss second consolidated amended complaint,
16   for which parties had benefit of discovery and government investigation); CRT, 738 F. Supp. 2d
17   at 1017-19 (complaint allegations based on information uncovered in criminal investigation and
18   proceedings). Here, Plaintiffs are limited to publicly-available information, as Defendants have
19   refused to engage in any discovery. In antitrust conspiracy cases, “the proof is largely in the
20   hands of the alleged conspirators.” Poller v. Columbia Broad. Sys., Inc., 368 U.S. 464, 473
21   (1962). Defendants should not be permitted to refuse Plaintiffs discovery into their internal
22   communications, and then ask the Court to dismiss the case because Plaintiffs do not have them.
23          Additionally, in their appendix, Defendants fault the SCAC for failure to include certain
24   types of allegations. See generally ECF No. 112 at 61-71. Their objections are repetitive and are
25   generally addressed above, but here Plaintiffs address three additional common points.
26          First, the sureties in the market prior to the alleged conspiracy start date (2004) claim
27   there are no allegations that they “acted any differently when the conspiracy was supposedly
28   formed in 2004 than it had in the past,” while others argue they “[d]id not enter the market” until
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 47 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   a later date. See, e.g., ECF No. 112 at 61 and 66. However, 2004 coincides with the Pacific
 2   Bonding decision clarifying that bail agents were free to discount rates through rebates, SCAC
 3   ¶ 5, followed shortly thereafter by Defendant Carmichael’s warning that “left unchecked, rampant
 4   premium discounting will result in the end of the bail bond business as we know it,” to be
 5   replaced by “[s]imple economics,” id. ¶ 87. Thereafter, the “standard” rate did not budge and
 6   Defendants engaged in a concerted misinformation effort to prevent rebating. Defendants did
 7   exactly what Defendant Carmichael called upon them to do: “work collectively to repel” price
 8   competition. Id. As for the subsequent market entrants, they had a strong incentive to lower
 9   prices to gain market share but did not, and their late entry does not insulate them from liability.
10   See ABA Model Jury Instructions at 13 (“A conspiracy may be formed without all parties
11   coming to an agreement at the same time.”).
12          Second, numerous sureties argue there are no allegations they “had collusive
13   communications regarding premiums through trade association” or “actually attended any
14   meeting sponsored by a trade association.” E.g., ECF No. 112 at 61. As explained above,
15   specific communications are not required, nor is attendance at any particular meeting. See ABA
16   Model Jury Instructions at 13 (“The members of the conspiracy need not necessarily have met
17   together, directly stated what their object or purpose was to one another, or stated the details or
18   the means by which they would accomplish their purpose.”). Plaintiffs’ allegations concerning
19   information sharing through trade associations are sufficient in conjunction with other parallel
20   conduct and plus factors. See Section IV.C.1, supra.
21          Third, several defendants argue that there are no allegations that they “required bail agents
22   to post notices” or “to use specific forms,” prohibited agents “from offering rebates,” or
23   “instructed them not to discuss or disclose the possibility of rebates to customers.” ECF No. 112
24   at 61. However, Plaintiffs allege that all the sureties discouraged their agents from rebating and
25   asked them to report violations. See, e.g., SCAC ¶ 162. An agreement to restrain advertisement
26   of rebates is unlawful regardless of how it is effectuated. Areeda ¶ 2023b3; Gasoline Retailers,
27   285 F.2d at 691; Denny’s Marina, 8 F.3d at 1221; see also ABA Model Jury Instructions at 13
28   (conspirators need not have “stated the details or the means by which they would accomplish their
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 48 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   purpose” of stabilizing bail bond prices). In any case, this point says nothing about the rate-filing
 2   aspect of the conspiracy.
 3           Finally, Defendant AIA separately challenges the sufficiency of Plaintiffs’ allegations.
 4   ECF No. 112 at 44. AIA was formed in 2003, just before the start of the alleged conspiracy, by
 5   three of the country’s leading bail bond sureties, including Defendants Allegheny Casualty
 6   Company and International Fidelity Insurance Company, as an umbrella “alliance” and the
 7   “overwhelming [bail bonds] industry leader.” SCAC ¶ 166.7 Defendants argue that the term
 8   “alliance” is undefined, but they ignore that that is precisely how AIA describes itself. See Plfs.’
 9   RJN, Ex. 2 (AIA’s About Page: “The three companies that comprise AIA, Allegheny Casualty,
10   International Fidelity and Associated Bond, have been partnering with agents across the country
11   for over a century. AIA was officially formed in 2003 as an alliance of these three industry
12   leaders.” (emphasis added)). Defendants also complain that AIA’s role in the bail bond business
13   is unclear, but Plaintiffs allege that “AIA has a common executive team that coordinates the bail
14   bond business across its three component companies.” SCAC ¶ 166. That means that AIA is in
15   charge of and runs Defendants’ Allegheny and International Fidelity’s bail bond business, and
16   therefore was a direct participant in the latter’s conspiratorial activities. Id.8
17           This is confirmed by the fact that Jerry Watson, until recently AIA’s Vice President, made
18   many of the incriminating public statements that provided a blueprint for the alleged price-fixing
19   conspiracy. In particular, Watson publicly derided price-cutting as a “cancer” and urged the
20   industry to refrain from it on AIA’s website. SCAC ¶ 167. This, all in the face of exorbitant
21   profits: as Watson himself has exclaimed, “You know how many checks has this company [AIA]
22   written to pay a bail loss? Not a single one.” Id. ¶ 366 (emphasis in original). AIA has been in
23   business for 107 years and underwrites $700 million in bail annually. Id. ¶ 170. The low loss
24   7
       The third member of the “alliance,” Associated Bond Insurance Agency, does not sell bail
25   bonds in California and is not named as a Defendant.
     8
       If there were any doubt, however, Allegheny’s filings with the State of New Jersey’s Division
26   of Insurance confirm that “[b]ail bonds are completely underwritten and marketed by AIA
     Holdings, Inc. (AIA) under a Managing General Agent (MGA) Agreement. Under the
27   Agreement AIA will act as bond manager and will perform the following [for Allegheny]:
     Appoint Producers; Underwrite and issue bonds; Bill premiums; Collect premium from agents;
28   Perform claim handling services.” Plfs.’ RJN, Ex. 9.
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 49 -                           JOINT MOTION TO DISMISS
                                                                                      CASE NO. 4:19-CV-00717-JST
 1   ratios are confirmed by Allegheny and International Fidelity’s financial disclosures filed with the
 2   CDI, reporting $0 losses from the bail business from 2014-2018. Id. ¶¶ 170-71. As explained
 3   above, Section IV.A, supra, Watson’s statements are hardly innocuous and hardly isolated.
 4          These allegations support a plausible inference that AIA directly participated in the
 5   conspiracy by urging competitors to join (through Watson’s statements) and by ensuring its
 6   members, Allegheny and International Fidelity, abided by its terms. It is immaterial that AIA
 7   itself did not sell bail bonds directly. In re Animation Workers Antitrust Litig., 123 F. Supp. 3d
 8   1175, 1208 (N.D. Cal. 2015) (“[P]articipation by each conspirator in every detail in the execution
 9   of the conspiracy is unnecessary to establish liability, for each conspirator may be performing
10   different tasks to bring about the desired result.” (quoting Beltz Travel Serv., Inc. v. Int’l Air
11   Transp. Ass’n, 620 F.2d 1360, 1367 (9th Cir. 1980)).
12          In short, for the same reasons Plaintiffs have stated a plausible claim against AIA’s
13   member companies Allegheny and International Fidelity, they have also done so against AIA
14                  2.      The Bail Agency Defendants
15          Aladdin/Two Jinn: The new allegations regarding Aladdin/Two Jinn’s involvement in the
16   Conspiracy more than suffice to state a plausible claim. The CAC alleged that Aladdin attended a
17   November 2011 trade association meeting, advertised its 10% and 8% “authorized” rates, and
18   advertised that “[n]obody has lower prices than Aladdin.” CAC ¶ 86. The Court held this was
19   insufficient to allege liability, while agreeing that calling the rates from which Aladdin is legally
20   permitted to discount the “authorized” rates was “potentially somewhat misleading.” MTD Order
21   at 25-26.
22          The SCAC’s additions confirm Aladdin’s involvement. First, it alleges that Plaintiff
23   Monterrey was never told of rebating being a possibility, nor was she offered a rebate. SCAC
24   ¶ 371. The SCAC also shows that the misleading statements are not confined to the
25   advertisement cited in the CAC. See SCAC ¶¶ 373 (Aladdin describing 10% rate as “standard”).
26   Aladdin told customers that if they tried to get bail at 5%, “state law” would still require an
27   agency to “collect the remainder of the premium,” sending the clear message that there is a set
28   price under state law (i.e., if 5% is charged, there is a “remainder”), which is manifestly false.
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                     - 50 -                          JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   SCAC ¶ 374. If Aladdin were not part of the conspiracy, it would have been incentivized to meet
 2   competition at 5%, not characterize it as a violation of “state law.” Indeed, Aladdin’s alternative
 3   proposal to customers that it will “work with clients to make financial arrangements at ZERO
 4   INTEREST” shows Aladdin’s understanding of the terms of the agreement: it could perhaps
 5   compete on credit arrangements, but not on price. These overt acts in furtherance of the
 6   conspiracy make Aladdin a proper Defendant. CRT, at *3 (allegations need only “plausibly
 7   suggest[] that each Defendant participated in the alleged conspiracy”).
 8          Defendants brush these statements aside as mere “puffery.” ECF No. 112 at 37. That is
 9   not the point—which is that Aladdin’s overall behavior is at odds with its economic incentives
10   absent a conspiracy. Nor is puffery a defense to an antitrust violation; the Conspiracy’s
11   plausibility does not turn on false advertising law, as explained in Section IV.B.2, supra. But
12   courts evaluating “puffery” in the deceptive-practices context only disregard statements that are
13   “vague” and “highly subjective.” Sterling Drug, Inc. v. FTC, 741 F.2d 1146, 1150 (9th Cir.
14   1984). Specific or absolute characteristics that are quantifiable, on the other hand, are not
15   puffery. See, e.g., Hadley v. Kellogg Sales Co., 273 F. Supp. 3d 1052, 1089 (N.D. Cal. 2017).
16   Aladdin’s representation to consumers that rates below its own violate California law is both
17   concrete and false.
18          All-Pro: The allegations against All-Pro similarly suffice at the pleading stage. The CAC
19   stated that All-Pro sold Plaintiff Crain a bail bond at a supracompetitive price, which the Court
20   found insufficient, noting the CAC had not pled that Plaintiff Crain was not offered a rebate.
21   MTD Order at 26. The SCAC remedies any confusion on this issue, alleging that “[o]n Christmas
22   Day, All-Pro charged Plaintiff Crain a 10% rate with no rebates or discounts. All-Pro gave her no
23   indication that a lower price was possible, and instead misled her into believing that it was not.”
24   SCAC ¶ 379. The SCAC additionally describes All-Pro’s role in the Conspiracy more generally,
25   stating on its website that “the standard industry rate for bail bonds is 10% of the face amount of
26   bail.” SCAC ¶ 380 (emphasis in SCAC). Like Defendant Aladdin, All-Pro has used the
27   imprimatur of the law to give customers the impression that even trying to get a rate below 10%
28   is illegal, stating: “Failure to charge the proper rate for a bail bond is a crime”—a statement
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 51 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   that must have particular force to persons already facing criminal charges. SCAC ¶¶ 381–82
 2   (emphasis in SCAC). This is a far cry from “merely . . . selling a bail bond.” MTD Order at 25.
 3   Further, referring to the 10% rate as industry standard is another example of a Defendant
 4   signaling acceptance of the conspiracy.9
 5          Against these conspiratorial and deliberately misleading statements—which in their own
 6   words distinguish the SCAC from the allegations of simply failing to disclose the availability of
 7   lower rates in Levine, 189 Cal. App. 4th at 1129—Defendants say more is needed but don’t say
 8   what. They cite TFT-LCD, but that case highlights that at the pleading stage, all Plaintiffs must
 9   do is allege “that each individual defendant joined the conspiracy and played some role in it.”
10   TFT-LCD, 586 F. Supp. 2d at 1117 (citation and quotation omitted). That is exactly what the
11   SCAC does—allege that All-Pro “directly participates in the conspiracy,” SCAC ¶ 380, by
12   publicizing a lie that was against its individual interest absent a conspiracy: that charging below
13   the 10% “standard industry rate” “is a crime.” As to All-Pro’s statements that it was not around
14   when the Conspiracy began or invitations were made, and did not join certain meetings, ECF No.
15   112 at 38, later-joining co-conspirators, even with minor roles, are just as liable as founders and
16   ringleaders. See, e.g., ABA Model Jury Instructions at 13 (“A person can become a member
17   without full knowledge of all of the details of the conspiracy, the identity of all of its members, or
18   the parts such members played in the charged conspiracy. . . . Similarly, it is not essential that all
19   persons acted exactly alike, nor is it necessary that they all possessed the same motive for
20   entering the agreement.”).
21                  3.      The Trade Association Defendants
22          The three trade association defendants, American Bail California (“ABC”), California
23
     9
       All-Pro filed a Rule 11 Motion on July 7, 2020, asserting that, because All-Pro agreed to some
24   rebates with individual customers, All-Pro could not possibly have participated in the alleged
     conspiracy. ECF No. 113. The motion is a frivolous waste of the Court’s resources. Plaintiffs
25   will file an opposition to this motion on July 21, 2020. For now, Plaintiffs note that All-Pro’s
     argument is contrary to black letter antitrust law. See, e.g., ABA Model Jury Instructions at 31
26   (instructing juries that “evidence of competition is no defense to participation in a price-fixing
     conspiracy” and that “it is no defense that defendants actually competed in some respects with
27   each other or failed to eliminate all competition between them”). Further, All-Pro could not
     provide Plaintiffs with even a single example of an advertised rebate, and refused to provide any
28   of the evidence Plaintiffs requested to evaluate All-Pro’s claim that it did not join the conspiracy.
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 52 -                           JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   Bail Agents Association (“CBAA”), and Golden State Bail Agents Association (“GSBAA)
 2   played important roles in creating and maintaining the conspiracy. SCAC ¶¶ 126-155. The Court
 3   previously held Plaintiffs sufficiently alleged CBAA’s participation. ECF No. ECF No. 91 at 27.
 4   As a result, the only trade associations now at issue before the Court are ABC and GSBAA.
 5                          a.      ABC Joined the Conspiracy
 6          Plaintiffs added several key allegations regarding ABC to the SCAC. ABC’s current
 7   chairman, Defendant William Carmichael, has publicly stated that sureties and bail agents should
 8   not engage in premium discounting in order to protect the bail market. SCAC ¶¶ 45, 87, 95, 112.
 9   ABC’s current general counsel, Defendant Jerry Watson, routinely published articles referring to
10   price-cutting as a “cancer” in the bail industry. Id. ¶¶ 44, 167. ABC held meetings and
11   conferences whose attendees included sureties that publicly promoted the 10% premium rate and
12   discouraged discounting, such as surety defendants ASC, AIA, Bankers, and Sun Surety. SCAC
13   ¶¶ 128, 132. ABC was part of the California Bail Coalition, a cooperative whose members
14   included not only sureties but also the two other trade association defendants in this case, CBAA
15   and GSBAA. Id. ¶ 129. ABC formed its own cooperative, the American Bail Agent Coalition,
16   whose stated purpose was to “protect the interests and property of the commercial surety bail
17   agent” and provided an opportunity for the surety members to collude with bail agents. Id. ¶ 130.
18   Viewed as a whole, Plaintiffs have sufficiently alleged ABC’s participation in the conspiracy
19   through its principals. See Cont’l Ore, 370 U.S. at 699 (“In cases such as this, plaintiffs should be
20   given full benefit of their proof without tightly compartmentalizing the various factual
21   components and wiping the slate clean after scrutiny of each. ‘... [T]he character and effect of a
22   conspiracy are not to be judged by dismembering it and viewing its separate parts, but only by
23   looking at it as a whole.”)
24          Indeed, Carmichael’s public statements are worth a closer look in this regard. Carmichael
25   is ABC’s current Chairman, and has been a member of ABC’s leadership since at least 2005,
26   when he also served as chairman. Plfs.’ RJN, Ex. 3. Carmichael has made public statements
27   regarding the need to protect the bail market from price cutting: “I can safely predict that if left
28   unchecked, rampant premium discounting will result in the end of the bail bond business as we
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 53 -                           JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   know it.” SCAC ¶ 87 (emphasis added). He has urged industry members to “recognize the
 2   serious nature of the threats to our industry and work collectively to repel them.” Id. (emphasis
 3   added). Carmichael has also highlighted the important role that trade associations such as ABC
 4   play in this effort. Id. ¶ 95 (“National, State and Local associations [must be] well versed in the
 5   vital roles they play in the protection and betterment of our markets”). Moreover, Carmichael
 6   explained the need for trade associations to coordinate the activities of bail sureties and their
 7   agents. Id. (“We wished for a cohesive band of agents and companies whose power, when
 8   combined, far exceeded the power of an unorganized group of single businesses”). Carmichael
 9   also called upon bail bond agents to be “our industry’s eyes, ears and mouths in recognizing and
10   alerting all to the impending attack [on the industry]. When you [agents] become aware of a
11   situation, please contact us so that we may assess the depth of the threat and work alongside of
12   you to craft an appropriate response.” Id. ¶ 112. Carmichael’s statements make clear that ABC’s
13   leadership strongly discouraged price competition. Carmichael’s statements, together with the
14   allegations concerning ABC’s activities, lead to the plausible inference that ABC participated in
15   the conspiracy. See Cont’l Ore, 370 U.S. at 699.
16          Defendants’ arguments to the contrary are unpersuasive. They contend the SCAC
17   contains no allegations that the trade associations discussed price fixing. ECF No. 116 at 39. Not
18   so. The SCAC alleges that Carmichael, the chairman of ABC, and Watson, who serves as general
19   counsel, discouraged discounting in communications with competitors. Id. ¶¶ 44, 45, 87, 95, 112,
20   167.
21          Further, Defendants argue the SCAC does not contain allegations about what was
22   discussed at the meetings and conferences. ECF No. 112 at 39-40. Yet Plaintiffs are not required
23   to identify specific statements from the meetings and conferences to overcome Defendants’
24   motion to dismiss. See GPU, 527 F. Supp. 2d at 1024 (noting that plaintiffs need not “plead
25   specific back-room meetings between specific actors at which specific decisions were made”).
26   Instead, Plaintiffs need only articulate sufficient allegations that, as a whole, would lead to the
27   plausible inference that ABC participated in the conspiracy. In re Cathode Ray Tube (CRT)
28   Antitrust Litig., MDL No. 1917, 2014 WL 1091095, at *3 (N.D. Cal. Mar. 13, 2014)
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 54 -                           JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   (emphasizing that “pleadings must be plausible, but they do not have to be in the form of
 2   precisely detailed, defendant-by-defendant allegations” even where plaintiff had access to written
 3   discovery responses and some documents). ABC’s meetings and conferences are but one piece of
 4   the larger conspiracy puzzle. See Cont’l Ore, 370 U.S. at 699, 707 (“[A]cts which are themselves
 5   legal lose that character when they become constituent elements of an unlawful scheme”); see
 6   also Beltz, 620 F.2d at 1366.
 7          Defendants rely on In re Graphics Processing, In German Automotive, and Musical
 8   Instruments for the same uncontroversial proposition: that simply pleading meetings is not
 9   enough to support the inference of a conspiracy. See In re German Auto. Manufacturers Antitrust
10   Litig., No. MDL 2796 CRB (JSC), 2019 WL 2509771, at *9 (N.D. Cal. June 17, 2019); In re
11   Nat’l Ass’n of Music Merchants, Musical Instruments & Equip. Antitrust Litig., 09-cv-2002, 2012
12   WL 3637291, at *2 (S.D. Cal. Aug. 20 2012); GPU, 527 F. Supp. 2d at 1021. Yet here, Plaintiffs
13   have alleged not only the meetings but also the attendees, including but not limited to Defendants
14   ASC, AIA, Bankers Insurance, and Sun Surety, all of whom required the 10% standard rate.
15   SCAC ¶¶ 132, 157, 167, 192, 317, and 325. Moreover, as discussed above, Plaintiffs need not
16   “plead specific back-room meetings between specific actors” to overcome Defendants’ motion to
17   dismiss, and the meetings constituted but one part of ABC’s participation in the conspiracy.
18   GPU, 527 F. Supp. 2d at 1024. ABC’s meetings, taken together with ABC’s member
19   Defendants, ABC’s stated purpose, ABC’s formation and participation in coalitions, and the
20   public statements of ABC’s leadership lead to the plausible inference that ABC participated in the
21   conspiracy. See Cont’l Ore, 370 U.S. at 699.
22          Defendants also point to Citric Acid. ECF No. at 40-1. Citric Acid turned on the fact that
23   the moving defendant attended trade association meetings but not the separate meetings held for
24   the purpose of fixing prices. In re Citric Acid Litig., 191 F.3d 1090, 1096-98 (9th Cir. 1999).
25   That issue does not bear on the question presented here, which is whether the existence of trade
26   association meetings, attended by industry leaders including at least some of the Defendants,
27   plausibly supports a conspiracy when combined with Plaintiffs’ other allegations in the SCAC.
28
                                                                   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 55 -                        JOINT MOTION TO DISMISS
                                                                                  CASE NO. 4:19-CV-00717-JST
 1                          b.     GSBAA Joined the Conspiracy
 2          GSBAA was established in 2004, the same year Pacific Bonding was decided. SCAC

 3   ¶ 96. GSBAA’s brought together “competitors, [who] discovered that they had a lot in common

 4   and formed GSBAA to pursue their common interest.” Id.

 5          Topo Padilla is GSBAA’s founder and current President. Id. ¶ 146; Plfs.’ RJN ¶ 4.

 6   Padilla is also the owner of Greg Padilla Bail Bonds. SCAC ¶ 146. In a video statement about

 7   bail bonds, Padilla asserts “The premium of 10% is regulated by the California Department of

 8   Insurance. That rate cannot legally be discounted.” 10 Id. (emphasis added). Moreover,

 9   Padilla’s website states: “The California Law mandated bail bond fee (also called premium) is

10   10% of the bail.” SCAC ¶ 146. Jeff Stanley is a GSBAA co-founder and currently serves on the

11   board. Id. ¶ 147. He is also the President of Bad Boys Bail Bonds, whose website states “Once

12   bail is set, a Bad Boys Bail Bonds Agent charges 10%. (The State of California regulates this fee.

13   All Bail Bonds companies charge the same rate.).” Id.

14          Further, GSBAA’ website has a “Resources” page that links to three sureties: (1)

15   Lexington National Insurance Corporation, (2) Financial Casualty, and (3) Williamsburg National

16   Bail Bonds. SCAC ¶ 149. The Lexington and Financial Surety pages both state that the 10%

17   standard rate is required by law. See SCAC ¶ 149.

18          Defendants’ arguments to the contrary fail. First, as noted above, while it is true that

19   meetings and conferences alone may not amount to participating in a conspiracy, this allegation

20   cannot be analyzed separately from the other facts. ECF No. 112 at 41. Instead, the Court must

21   connect the GSBAA meetings to the public statements of GSBAA’s leadership (that the 10%

22   premium rate cannot be legally discounted) and the GSBAA resource links (to sureties that also

23   assert the 10% rate is legally required). As a whole, these allegations lead to the plausible

24   inference that GSBAA participated in the conspiracy. See Cont’l Ore, 370 U.S. at 699. (“[T]he

25   character and effect of a conspiracy are not to be judged by dismembering it and viewing its

26
     10
        Padilla’s videos regarding the bail bond industry are publicly available on his company’s
27   website. Dafa Decl. ¶ 1. Padilla’s statement that the 10% premium rate “cannot legally be
     discounted” is found here at minutes 1:25 and 1:49: https://www.padillabailbonds.com/how-bail-
28   works-faq/ and https://www.youtube.com/watch?v=s-q25aTFcnI&feature=emb_logo. Id. ¶ 3.
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 56 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   separate parts, but only by looking at it as a whole.”)
 2             Defendants rely on Int’l Healthcare Mgmt. v. Haw. Coal. for Health, 332 F.3d 600, 608
 3   (9th Cir. 2003) for the proposition that disseminating information that fosters rational business
 4   decisions is pro-competitive. ECF No. 112 at 48. In that case, the developer of a health care plan
 5   and provider network sued a coalition of doctors alleging the doctors’ efforts to negotiate the fees
 6   in a provider agreement constituted a conspiracy to fix prices. Id. at 601-603. The Ninth Circuit
 7   concluded there was no conspiracy because the doctor coalition merely communicated with the
 8   coalition members about the agreement provisions, and no doctor was bound by what the
 9   coalition did. Id. at 608-609. Here, unlike Int’l Healthcare Mgmt., the SCAC alleges Defendants
10   colluded to the fix rates at 10% and suppress rebates through a concerted misinformation
11   campaign. Defendants were not simply disseminating legitimate business information. Further,
12   Int’l Healthcare Mgmt. was decided at summary judgment. This case is at the pleadings stage.
13   See Knievel, 393 F.3d at 1072 (courts must analyze complaint allegations in a light most favorable
14   to plaintiffs).
15             Second, Plaintiffs are not required to allege that GSBAA adopted the statements of the
16   GSBAA leadership. ECF No. 112 at 41. Rather, Plaintiffs’ burden at this stage is to simply
17   allege sufficient facts to create a plausible inference that GSBAA participated in the conspiracy.
18   Plaintiffs do so by identifying GSBAA co-founders and board members, and their false and
19   misleading public statements. These statements with the allegations concerning GSBAA’s
20   activities lead to the plausible inference that GSBAA participated in the conspiracy. See TFT-
21   LCD, 586 F. Supp. 2d at 1116 (public statements by defendants can be construed as invitations to
22   agree).
23             Last, Defendants argue that the SCAC only discusses the GSBAA website links to
24   Lexington National Insurance Corporation and Financial Casualty and Surety in paragraphs 149
25   but not in the specific sections concerning those sureties in paragraphs 267-268 of the SCAC.
26   ECF No. 112 at 42. But the manner in which Plaintiffs organize their allegations has no bearing
27   upon Plaintiffs’ burden to plead sufficient facts to create a plausible inference that GBSAA
28   participated in the conspiracy. If Plaintiffs repeated every relevant allegation every time it
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 57 -                          JOINT MOTION TO DISMISS
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   applied the SCAC would be well beyond its current length of 102 pages.
 2                  4.      The Individual Defendants
 3          In its prior order, the Court held that Plaintiffs have stated a plausible antitrust claim
 4   against Defendants William Carmichael and Jerry Watson in their individual capacities because
 5   they “allege both that Watson and Carmichael directly participated in the alleged conspiracy and
 6   that they approved and ratified [] anticompetitive conduct by AIA’s member sureties, ASC, and
 7   ABC – specifically, their alleged agreement not to rebate and to misrepresent their ability to do
 8   so.” MTD Order at 28. Nothing has changed.
 9          The SCAC alleges the same statements on which the Court earlier relied. Compare MTD
10   Order at 27-28 with SCAC ¶ 367 (Watson’s comments about low loss ratios, shrinking demand,
11   and rising supply), ¶ 368 (Watson deriding “price-cutting” as a “cancer”), ¶¶ 87, 363 (Carmichael
12   noting “the important role a surety must play in protecting our markets”), ¶ 359 (Carmichael’s
13   statement re: a “cohesive band of agents and companies” who play “vital roles . . . in the
14   protection and betterment of our markets”), ¶ 361 (Carmichael observing that rebate discounts
15   “will result in the end of the bail bond business as we know it, to be replaced by a new model that
16   properly reflects the proper balance of risk and reward” and urging the bail industry “to recognize
17   the serious nature of the threats to our industry and work collectively to repel them”), ¶ 362
18   (urging bail agents to “recogniz[e] and alert[] all to the impending attack [on the industry]” and to
19   report threats to sureties). See also SCAC ¶¶ 44-45, 358, 364; MTD Order at 28 (citing Murphy
20   Tugboat Co. v. Shipowners & Merchants Towboat Co., Ltd., 467 F. Supp. 841, 852-53 (N.D. Cal.
21   1979) (holding that individuals may be liable for directly participating in or approving “inherently
22   wrongful” conduct), aff’d sub nom. Murphy Tugboat Co. v. Crowley, 658 F.2d 1256 (9th Cir.
23   1981)). Plaintiffs still allege that they held lead roles in Defendant American Bail Coalition.
24   SCAC ¶¶ 358, 364.
25          Though none of this has changed, Defendants argue the new allegations somehow render
26   the conspiracy implausible for the Surety Defendants and therefore also the Individual
27   Defendants, but as explained above, that is not the case. See Section IV.C, supra. Defendants
28   also say that “[t]he statements are nearly fifteen years old,” ECF No. 112 at 43, as if that should
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                    - 58 -                           JOINT MOTION TO DISMISS
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   lead the Court to disregard them. This echoes an argument the Court has already rejected. ECF
 2   No. 58 at 16 (arguing that Carmichael and Watson’s statements occurred “over a more than
 3   twenty-year period”). To the contrary, the admissions occurred at the outset of the conspiracy,
 4   exactly when one would expect evidence of the terms and formation of the conspiracy.
 5          Additionally, Defendants argue Plaintiffs must allege that Carmichael and Watson “met
 6   with or communicated with” other defendants, but that misstates the law, see ABA Model Jury
 7   Instructions at 13 (“The agreement itself may have been entirely unspoken. . . . The members of
 8   the conspiracy need not necessarily have met together, directly stated what their object or purpose
 9   was to one another, or stated the details or the means by which they would accomplish their
10   purpose.”); GPU, 527 F. Supp. 2d at 1024 (no requirement to “plead specific back-room meetings
11   between specific actors at which specific decisions were made”), and ignores that the duo’s
12   condemnation of price cuts were invitations to conspire directed at industry competitors and co-
13   conspirators. This argument also ignores the numerous communications Carmichael and Watson
14   made to their competitors, and the fact that they both held leadership roles in trade associations,
15   no doubt involving meetings between them and their competitors. SCAC ¶¶ 44-45, 86-87, 95,
16   112, 165, 358-65, 368-69, The law does not require Watson and Carmichael to use the word
17   “agreement” to find liability. See Esco Corp. v. United States, 340 F.2d 1000, 1007 (9th Cir.
18   1965) (“A knowing wink can mean more than words.”); cf. Titanium Dioxide, 959 F. Supp. 2d at
19   829-830 (at summary judgment, holding that “[a]mbiguous statements by competitors,” such as
20   references to industry “discipline” on prices, support inference of agreement).
21          Defendants provide no reason for the Court to reconsider and change its prior finding that
22   Plaintiffs have stated plausible claims against Watson and Carmichael.
23          E.      Plaintiffs State a Claim Under the UCL
24          Plaintiffs’ Unfair Competition Law (“UCL”) claim is predicated on Defendants’ Sherman
25   Act and Cartwright Act violations. SCAC ¶¶ 401-09. Because Plaintiffs allege a plausible
26   violation of those statutes, they have also done so under the “unlawful” prong of the UCL. AT&T
27   Mobility LLC v. AU Optronics Corp., 707 F.3d 1106, 1107 n.1 (9th Cir. 2013). Contrary to
28   Defendants’ argument, Plaintiffs have standing under the UCL because they paid “more . . . than
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 59 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   [they] otherwise would have” for bail bond premiums but for Defendants’ unlawful conduct.
 2   Kwikset Corp. v. Sup. Ct., 51 Cal.4th 310, 323 (2011). See also SCAC ¶¶ 396 & 403. Plaintiffs
 3   are not pursuing a claim under the UCL’s “fraudulent” prong based on Defendants’ misleading
 4   statements, ECF No. 112. at 46, as the Court already recognized, MTD Order at 28-29.
 5   V.     CONCLUSION
 6          Plaintiffs respectfully request that the Court deny Defendants’ motion and lift the
 7   discovery stay (see Plfs.’ Motion to Lift Discovery Stay, ECF No. 95). In the alternative, if the
 8   Court is inclined to grant Defendants’ motion with respect to any Defendant(s), Plaintiffs
 9   respectfully request that it do so without prejudice so that, if appropriate, Plaintiffs may amend
10   the complaint based on evidence uncovered in discovery.
11   Dated: July 13, 2020                   Respectfully submitted,
12
                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
13
                                            By: /s/ Dean M. Harvey
14
                                                Dean M. Harvey (SBN 250298)
15                                              Katherine C. Lubin (SBN 259826)
16                                              Yaman Salahi (SBN 288752)
                                                Adam Gitlin (SBN 317047)
17                                              Jallé Dafa (SBN 290637)
                                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
18                                              275 Battery Street, 29th Floor
                                                San Francisco, CA 94111
19                                              Telephone: (415) 956-1000
20                                              dharvey@lchb.com
                                                kbenson@lchb.com
21                                              ysalahi@lchb.com
                                                agitlin@lchb.com
22                                              jdafa@lchb.com
23                                              Interim Class Counsel
24
                                                Benjamin David Elga (pro hac vice)
25                                              Brian James Shearer (pro hac vice)
                                                JUSTICE CATALYST LAW
26                                              81 Prospect St.
                                                Brooklyn, NY 11201
27                                              Telephone: (518) 732-6703
28                                              belga@justicecatalyst.org
                                                brianshearer@justicecatalyst.org
                                                                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                   - 60 -                          JOINT MOTION TO DISMISS
                                                                                   CASE NO. 4:19-CV-00717-JST
 1
     David Seligman (pro hac vice)
 2   TOWARDS JUSTICE
 3   1410 High Street, Suite 300
     Denver, CO 80218
 4   Telephone: (720) 441-2236
     Facsimile: (303) 957-2289
 5   david@towardsjustice.org
 6   Stuart T. Rossman (pro hac vice)
 7   NATIONAL CONSUMER LAW CENTER
     7 Winthrop Square, Fourth Floor
 8   Boston, MA 02110-1245
     Telephone: (617) 542-8010
 9   Facsimile: (617) 542-8028
     srossman@nclc.org
10

11   Cindy Pánuco (SBN 266921)
     Stephanie Carroll (SBN 263698)
12   Nisha Kashyap (SBN 301934)
     PUBLIC COUNSEL
13   610 South Ardmore Avenue
     Los Angeles, California, 90005
14
     Telephone: (213) 385-2977
15   Facsimile: (213) 201-4722
     cpanuco@publiccounsel.org
16   scarroll@publiccounsel.org
     nkashyap@publiccounsel.org
17
     Counsel for Plaintiffs and the Proposed Class
18

19

20

21

22

23

24

25

26

27

28
                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
        - 61 -                         JOINT MOTION TO DISMISS
                                       CASE NO. 4:19-CV-00717-JST
 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on July 13, 2020, I caused the foregoing to be electronically filed and
 3   served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5   DATED: July 13, 2020                                    /s/ Dean M. Harvey
                                                             DEAN M. HARVEY
 6                                                           LIEFF CABRASER HEIMANN &
                                                             BERNSTEIN, LLP
 7

 8
     2008526.1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                        - 62 -                          JOINT MOTION TO DISMISS
                                                                                        CASE NO. 4:19-CV-00717-JST
